      Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 1 of 64




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


VOTE FORWARD,
     611 Pennsylvania Ave. SE #192
     Washington, DC 20003;

AMY BOLAN,
     719 12th Ave.                        Civil Case No. 1:20-cv-02405
     Honolulu, HI 96816;
                                          AMENDED COMPLAINT FOR
AARON CARREL,                             INJUNCTIVE AND
    2 N Roby Rd.                          DECLARATORY RELIEF
    Madison, WI 53726;

DANTE FLORES-DEMARCHI,
    1217 N Shary Rd.
    Mission, TX 78572;

PAUL HUNTER,
     415 Tillingham Ct.
     Johns Creek, GA 30022;

SEBASTIAN IMMONEN,
     2715 Timberglen Dr. East
     Wexford, PA 15090;

KATHRYN MONTGOMERY,
    2519 N Rampart St.
    New Orleans, LA 70117;

SEAN MORRISON,
     425 Monroe Ave.
     Helena, MT 59601;

INDERBIR SINGH DATTA,
     14060 SW Sexton Mountain Dr.
     Beaverton, OR 97008;

MARTHA THOMPSON,
    123 Woodfield Rd.
    Portland, ME;

LINDA ROBERSON,
     3326 University Ave., Apt. 209
     Madison, WI 53705;

                                      1
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 2 of 64




GARY YOUNG,
     3326 University Ave., Apt. 209
     Madison, WI 53705;

VOCES UNIDAS DE LAS MONTAÑAS,
     1001 Grand Ave., Suite 107
     Glenwood Springs, CO 81601;

COLORADO ORGANIZATION FOR
LATINA OPPORTUNITY AND
REPRODUCTIVE RIGHTS,
     P.O. Box 40991
     Denver, CO 80204;

and

PADRES & JÓVENES UNIDOS,
    4130 Tejon St., Suite C
    Denver, CO 80211,

                            Plaintiffs,

       v.

LOUIS DEJOY, in his official
capacity as the Postmaster General,
       475 L’Enfant Plaza SW
       Washington, D.C. 20260-0546;

and

UNITED STATES POSTAL SERVICE,
     475 L’Enfant Plaza SW
     Washington, DC 20260-0546,


                           Defendants.



      Plaintiffs Vote Forward, Amy Bolan, Aaron Carrel, InderBir Datta, Dante Flores-

deMarchi, Paul Hunter, Sebastian Immonen, Kathryn Montgomery, Sean Morrison,

Martha Thompson, Linda Roberson, Gary Young, Voces Unidas de las Montañas,


                                          2
         Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 3 of 64




Colorado Organization for Latina Opportunity and Reproductive Rights (“COLOR”), and

Padres & Jóvenes Unidos, by and through their undersigned attorneys, bring this

Complaint against the above-named Defendants; their respective agents, officers,

employees, and successors; and all persons acting in concert with each or any of them.

In support of this Complaint, Plaintiffs allege the following:

                                     INTRODUCTION

        1.    Even in ordinary years, the reliable delivery of mail ballots by the United

States Postal Service (“USPS”) is critical to our democracy. And this is no ordinary

year.

        2.    USPS’s reliability has never been taken for granted: it is safeguarded by

this nation’s laws. Statutory obligations and procedures protect USPS from political

influence and prevent capricious shifts in policy, whether by artfully crafted press

release, tweet, or shifting congressional testimony.

        3.    These safeguards are all the more important at this moment, when a

presidential election hangs in the balance. A public health crisis has prompted states to

make the unprecedented decision to enable 83% of all Americans who are eligible to

vote—approximately 190 million people—to vote by mail. USPS’s capabilities are central

to this most consequential election: USPS is tasked with no less than delivering

democracy.

        4.    Since his appointment as Postmaster General in May 2020, Defendant

Louis DeJoy has implemented policies that have undermined USPS’s ability to ensure

the on-time delivery of mail ballots. In particular, on July 10, 2020, Postmaster DeJoy

announced a ban on late and extra delivery trips (the “Late/Extra Trip Policy”). Under

this policy, a substantial volume of mail will be left on the floor at postal facilities,

                                               3
         Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 4 of 64




risking a cascading delay in the delivery of Election Mail. In his testimony before the

House of Representatives on August 24, 2020, DeJoy was boldly unrepentant in

standing by the Late/Extra Trip Policy.

        5.    Similarly, although the number of decommissioned mail sorting machines

skyrocketed under his tenure, DeJoy has unapologetically refused to restore the

hundreds of processing machines decommissioned since his first day as Postmaster

General in June 2020. The total number of sorting machines removed under DeJoy’s

tenure alone could have processed over 1.6 million ballots an hour in the months leading

up to the November 2020 election, but DeJoy has testified that he will not reinstate

them.

        6.    The Late/Extra Trip Policy and the failure to restore decommissioned

sorting machines (collectively, the “Challenged Policies”) have also taken place in

tandem with Postmaster General DeJoy’s unequivocal failure to reverse certain

additional policies that negatively impact mail delivery. He has left the authorization of

overtime during the election to the discretion of local managers. He has offered vague

assurances that further resources will be made available to facilitate the delivery of

Election Mail.

        7.    Throughout this process, Defendants have failed to honor the statutory

requirement of 39 U.S.C. § 3661 that changes in postal policy be approved by the Postal

Regulatory Commission (“PRC”). These procedures exist for a reason: to prevent the

poorly articulated, ill explained, and shifting policy pronouncements that have marked

DeJoy’s brief tenure as Postmaster General.

        8.    One voice, however, has been quite clear on the subject of mail balloting.

President Trump has repeatedly and emphatically stated his opposition to mail

                                             4
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 5 of 64




balloting, baselessly asserting that it is part of a nefarious plan by his opponents to steal

the election.

       9.       In this historic moment, Defendants should be redoubling their efforts to

facilitate the right to vote and provide a clear articulation of their policies and the basis

for them. Instead, DeJoy has ignored USPS’s statutory obligations, obfuscated the

implementation and cessation of numerous policies, and unreasonably burdened the

right to vote. His policies cannot stand.

                              JURISDICTION AND VENUE

       10.      The Court has subject matter jurisdiction over Plaintiffs’ claims under

Article III of the Constitution, 28 U.S.C. §§ 1331 and 1339, and 39 U.S.C. § 409. An

actual and justiciable controversy exists between the parties within the meaning of 28

U.S.C. § 2201(a), and this Court may grant declaratory relief, injunctive relief, and other

relief pursuant to 28 U.S.C. §§ 2201, 2202 and the Court’s equitable powers. Plaintiffs

have no adequate remedy at law.

       11.      Venue is proper in this district because Defendants reside in this judicial

district and a substantial part of the acts or omissions giving rise to the claim occurred

in this judicial district. 28 U.S.C. § 1391(c)(2), (e)(1).

                                          PARTIES

       12.      Plaintiff Vote Forward is a 501(c)(4) nonprofit organization founded in

2019 that works to empower grassroots volunteers to help register voters from

traditionally underrepresented communities and encourage them to vote. Vote Forward

builds tools to enable Americans across all 50 states to encourage their fellow citizens to

participate in our democracy. To date, more than 165,000 volunteers have used the

Vote Forward platform and hand-written more than 8 million “Please vote!” and “Please

                                               5
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 6 of 64




register to vote!” letters to fellow citizens. Vote Forward’s overall 2020 get-out-the-vote

(“GOTV”) goal is to send 10 million letters in late October. As a result of recent

disruptions and delays in mail delivery by USPS, the organization has had to redirect

significant organizational resources to the work of responding to a deluge of questions

and concerns from our volunteers about the impact of those delays on their efforts. The

organization has also launched two entirely new programs to understand the scope of

current mail delays, and to investigate their likely impact on the efficacy of the GOTV

program.

       13.    Plaintiff Aaron Carrel lives in Madison, Wisconsin. He is a registered

voter who voted by mail in the Wisconsin primary election. He lives with a relative who

is immunocompromised, and he intends to vote by mail in the general election because

voting in person would put his family member at risk of contracting COVID-19.

       14.    Plaintiff Amy Bolan lives in Honolulu, Hawaii. She is 25 years old and has

been a registered voter of the state since she was 18. Ms. Bolan is voting by mail in the

general election because Hawaii conducts its elections primarily by mail. She plans to

mail her completed ballot close to Election Day because she is unsure who she will vote

for in local elections, and would like more time to learn the platforms of the local

candidates.

       15.    Plaintiff Martha Thompson is from Portland, Maine and is a registered

voter in the state. She is a college student and will be traveling throughout the fall

semester as part of a program where she works on organic farms in various states. She

plans to vote by mail close to Election Day because she is unsure what state she will be

in by mid-October.



                                             6
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 7 of 64




      16.    Plaintiff Paul Hunter lives in Johns Creek, Georgia and has been a

registered voter in the state since 2010. He voted by mail in the primaries and plans to

vote by mail in the general election because he is concerned that voting in person poses

risks to his health given the pandemic.

      17.    Plaintiff InderBir Datta lives in Beaverton, Oregon. He recently moved to

Oregon and is undecided about all the local candidates on the ballot for the general

election. He plans to vote by mail close to Election Day because he wants to be able to

consider all information about local candidates, including information that may arise

closer to Election Day. Mr. Datta also plans to vote by mail because his spouse is on an

immunosuppressant and his family has been keeping strict quarantine during the

COVID-19 pandemic. He does not want to vote in person and risk his family’s health.

      18.    Plaintiff Dante Flores-deMarchi is a college student in Rhode Island. He is

from the Rio Grande Valley and is registered to vote in Texas. He plans to vote by mail

because he expects to be living in Rhode Island. In the event his college closes due to

the pandemic, he will return to Texas but is concerned about having to vote in person

because the county he resides in has been a COVID-19 hotspot.

      19.    Plaintiffs Gary Young and Linda Roberson are husband and wife from

Hollywood, Florida. They left Florida due to concerns with high number of COVID-19

cases in Florida and are currently living in Madison, Wisconsin. Mr. Young and Ms.

Roberson are registered to vote in Florida and plan to vote by mail.

      20.    Plaintiff Sebastian Immonen is an undergraduate student currently living

in Rhode Island. He is a registered voter in Pennsylvania. Due to uncertainties caused

by the pandemic, he intends to vote by mail regardless of whether he is able to stay in

the dorms in Rhode Island, or whether he has to return to Pennsylvania if the dorms

                                            7
         Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 8 of 64




close. He intends to request his absentee ballot closer to Election Day once he has a

better understanding of what state he will be in during late October.

       21.    Plaintiff Kathryn Montgomery is a resident and registered voter of

Louisiana. She is 81 years old and plans to vote by mail. She prefers to vote in person

because she loves to see the election process unfold, but because of the ongoing COVID-

19 pandemic and the need to minimize her risk of exposure to the virus, she decided to

vote by mail. Ms. Montgomery intends to vote close to Election Day because she is

undecided on which candidate to vote for in her local district attorney race.

       22.    Plaintiff Sean Morrison is a resident and registered voter of Montana. He

has previously voted by mail in prior elections and intends to vote by mail in the

upcoming general election. Mr. Morrison intends to mail his ballot close to Election

Day because he does not currently know his preferences for all of the ballot issues and

non-partisan races and may need time to evaluate and investigate them before he casts

his ballot.

       23.    Plaintiff Voces Unidas de las Montañas (“Voces Unidas”) is a nonprofit

organization that seeks to elevate the voices of Latinos in three rural Colorado counties

through civic engagement. Latinos represent 30% of the population in Garfield and

Eagle counties and 10% of the population in Pitkin county. The rural communities

Voces Unidas serves rely heavily on USPS for both every day communication and for the

exercise of their civic rights, including the right to vote. The delays caused by USPS’s

policies threaten to frustrate Voces Unidas’s mission to elevate the voices of Latinos.

Moreover, the delays caused by USPS’s policies have undermined Latinx and rural

communities’ trust in USPS, causing Voces Unidas to have to expend its limited

resources on campaigns to regain the communities’ trust in the post office and in the

                                             8
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 9 of 64




electoral system. Voces Unidas expects to devote resources for additional education and

outreach to this effect.

       24.    Plaintiff Colorado Organization for Latina Opportunity and Reproductive

Rights (“COLOR”) is a grassroots nonprofit organization founded in 1998 that works to

enable Latino individuals and their families to lead safe, healthy and self-determined

lives. COLOR is headquartered in Denver, Colorado and works across seven different

cities including Denver Metro, Leadville, Telluride, Lamar, Silverthorne, Trinidad and

Glenwood Springs. The organization has over 11,000 members. Colorado Latinos

remain the hardest hit by COVID-19, being over-represented in the essential worker

population and in death rates. COLOR canvassers have worked non-stop, phone

banking from their homes to ensure the community gets out the vote. Even in a state

where elections are conducted entirely by mail, creating voting plans has been

challenging when the community faces widespread job loss, illness, and housing issues.

Recent changes in USPS policies have created an additional challenge. As a result of

recent disruptions and delays in mail delivery by USPS, COLOR has needed to redirect

significant organizational resources to ensure its members and communities are voting

early so their ballots are received in a timely manner. This requires additional resources

for phone banking, mailers, and digital outreach. COLOR is “all hands on deck” to

ensure the community is informed of delays and is being proactive about returning

ballots early to ensure votes are counted.

       25.    Plaintiff Padres & Jóvenes Unidos is a nonprofit organization building a

movement of working-class Latinx and immigrant youth and families leading

community-based solutions to expose and dismantle the root causes of systemic

discrimination, racism, economic inequity, and institutional injustice. Founded in 1992

                                             9
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 10 of 64




and headquartered in Denver, Colorado, Padres & Jóvenes Unidos has over 1,000

members across the Denver Metro Area. To advance its core mission, the organization

has engaged the community in using their voice by participating in local and national

elections. Padres & Jóvenes Unidos’s civic engagement work is aimed at increasing

voter turnout, educating about electoral issues, voter suppression, and

disenfranchisement with an overall goal of building power for our most vulnerable

communities. The effects of the USPS policies have frustrated the mission of Padres &

Jóvenes Unidos and required the organization to redirect significant organizational

resources to inform members about how to effectuate their right to vote amidst the

disruptions and delays in mail delivery.

        26.   Defendant USPS is an independent establishment of the executive branch

of the U.S. Government. See 39 U.S.C. § 101. USPS is charged with the obligation of

providing postal services to the citizens of the United States, and it maintains postal

service facilities throughout the United States, including in the District of Columbia.

USPS headquarters are located at 475 L’Enfant Plaza, S.W., Washington, D.C. 20260-

0546.

        27.   Defendant Louis DeJoy is the Postmaster General of the USPS. DeJoy is

sued in his official capacity.

                                    BACKGROUND

I.      The Increased Importance of Voting by Mail Has Been Met With
        Animosity from the Federal Government Under the Trump
        Administration.

        A.    Voting by Mail Is Critical to the November 2020 Election.

        28.   On March 11, 2020, the World Health Organization (“WHO”) declared a

global pandemic resulting from the spread of COVID-19. Two days later, President

                                            10
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 11 of 64




Trump announced that the outbreak of COVID-19 in the United States constituted a

national emergency. By April 2020, the United States recorded the highest number of

confirmed COVID-19 cases in the world, and as of August 2020, it has reported over five

million COVID-19 cases, including 177,332 deaths.1

      29.    While people of all ages have contracted and died from COVID-19, the

virus poses additional and acute threats for individuals with preexisting medical

conditions—such as kidney disease, heart disease, asthma, hypertension, and diabetes—

who face increased risks of serious complications from COVID-19, regardless of age.2

The Centers for Disease Control and Prevention (“CDC”) has also recognized that

“[l]ong-standing systemic health and social inequities have put many people from racial

and ethnic minority groups at increased risk of getting sick and dying from COVID-19.”3

The number of known COVID-19 cases in the United States is 2.6 times higher among

Black persons than white persons, and 2.8 times higher among Hispanic or Latinx

persons than white persons.4




1WHO, WHO Coronavirus Disease (COVID-19) Dashboard (last visited Aug. 27, 2020),
https://covid19.who.int/.
2 CDC, Coronavirus Disease 2019 (COVID-19): People With Certain Medical Conditions
(last updated Aug. 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html.
3CDC, Health Equity Considerations and Racial and Ethnic Minority Groups (last
updated July 24, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/
health-equity/race-ethnicity.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%
2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fracial-ethnic-
minorities.html.
4CDC, COVID-19 Hospitalization and Death by Race/Ethnicity (last updated Aug. 18,
2020), https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
discovery/hospitalization-death-by-race-ethnicity.html.


                                           11
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 12 of 64




       30.     There is currently no approved medication or vaccine for COVID-19, and

medical experts and government agencies generally agree that a vaccine will not be

available to the public in 2020.5

       31.     In the interim, experts have identified techniques that are effective in

decreasing transmission of COVID-19, including practicing social distancing by avoiding

close, in-person contacts, avoiding large gatherings, wearing masks in public, and

practicing frequent and thorough handwashing.

       32.     As a result of the pandemic and its restrictions on in-person voting, the

demand for mail-in voting—which has existed in the United States for decades—has

skyrocketed. During the COVID-19 pandemic, in-person voting presents an increased

risk of infection to all voters, and an intolerable risk of infection for voters who are

particularly vulnerable to the illness. For elderly voters, voters with pre-existing

medical conditions, and voters from racial and ethnic minority groups, the ability to cast

a ballot by mail is essential. And even in ordinary years, casting a mail-in ballot may be

the only realistic means of voting for voters with disabilities or those who are unable to

get to the polls.

       33.     The CDC, for example, has warned of the significant possibility of person-

to-person COVID-19 transmission at polling sites and has encouraged the use of “voting




5HHS, Fact Sheet Explaining Operation Warp Speed, (June 16, 2020),
https://www.hhs.gov/about/news/2020/06/16/fact-sheet-explaining-operation-warp-
speed.html; Gisela Crespo, US gets Reality Checks on COVID-19 Vaccine, Duration of
Symptoms, CNN (July 24, 2020), https://www.cnn.com/2020/07/24/health/us-
coronavirus-friday/index.html.


                                              12
          Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 13 of 64




methods that minimize direct contact and reduce crowd size at polling locations,” such

as mail-in voting.6

          34.   Consistent with the CDC’s guidance, states have expanded mail-in voting

access to ensure that eligible voters can vote both safely and securely during the 2020

primary and general election cycle.

          35.   As of August 15, 2020, 43 states and the District of Columbia will permit

all eligible voters to vote by mail during the COVID-19 pandemic.7 And 26 states and

the District of Columbia have modified their election procedures to make voting by mail

more accessible during the pandemic.8 For example, Alabama, Massachusetts, New

Hampshire, Kentucky, and West Virginia have expanded the scope of existing state

election laws establishing absentee ballot eligibility for illness, injury, or disability to

include all eligible voters concerned about, or taking preventative measures because of,

COVID-19.

          36.   Because of the pandemic, California, Nevada, New Jersey, and the District

of Columbia will proactively mail ballots to all registered voters in advance of the

general election. And five states—Colorado, Hawaii, Oregon, Washington, and Utah—




6 See CDC, Coronavirus Disease 2019 (COVID-19): Recommendations for Election
Polling Locations (last updated June 22, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-
locations.html.
7Juliette Love, Matt Stevens, & Lazaro Gamio, Where Americans Can Vote by Mail in
the 2020 Election, N.Y. Times (last updated Aug. 14, 2020),
https://www.nytimes.com/interactive/2020/08/11/us/politics/vote-by-mail-us-
states.html.
8   Id.


                                               13
         Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 14 of 64




will conduct their elections primarily by mail.9 In these eight states and the District of

Columbia, approximately 52 million voters will automatically receive ballots in the mail

this fall.

        37.   Consequently, at least 83% of eligible voters—approximately 190 million

people—will have the opportunity to vote by mail-in absentee ballot in the November

2020 election.10

        38.   During the primaries, many of these states saw a record numbers of mail-

in ballots and ballot requests. In Wisconsin, where Plaintiff Aaron Carrel resides and

votes, nearly one million voters submitted ballots by mail in the April 2020 primary

election. Other states saw dramatic spikes in the proportion of ballots submitted by

mail in their primary elections as compared to 2016. In New York, more than 1.7

million people requested ballots by mail in the June 2020 primary election—a tenfold

increase in absentee ballot requests relative to 2016. And in Pennsylvania,

approximately 1.9 million voters requested mail-in ballots—18 times more absentee

ballots in the 2020 primary than for the 2016 primary election.

        39.   Many states have recently expanded their use of mail-in ballots. For the

first time, California and the District of Columbia will automatically send a mail-in

ballot to all registered active voters for the November 2020 general election. In




9 Nat’l Conf. of State Legislatures, VOPP: Table 18: States With All-Mail Elections (Apr.
21, 2020), https://www.ncsl.org/research/elections-and-campaigns/vopp-table-18-
states-with-all-mail-elections.aspx.
10Kate Rabinowitz & Brittany Renee Mayes, At least 83% of American Voters Can Cast
Ballots By Mail in the Fall, Wash. Post (Aug. 20, 2020),
https://www.washingtonpost.com/graphics/2020/politics/vote-by-mail-states/.


                                            14
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 15 of 64




Pennsylvania and Delaware, all voters were given the option of voting by mail for the

first time in the 2020 primary election.

           40.   Based on recent election trends, experts conservatively predict “roughly 80

million mail ballots” will be submitted this fall, “more than double the number [of mail

ballots] that were returned in 2016.”11 Indeed, “[s]ome states anticipate 10 times the

normal volume of election mail.”12

           B.    The Trump Administration Has Repeatedly and Baselessly
                 Attacked Mail-In Voting.

           41.   In the lead-up to the 2020 election, President Trump has repeatedly

asserted, without evidence, that voting by mail will lead to millions of fraudulent ballots

being cast and will delegitimize the election outcome.13 His assault on voting by mail

has been relentless, with over 70 distinct attacks on mail voting.14 And the President has

openly stated that the motivation for refusing to fund USPS as part of the COVID-19

stimulus packages is to frustrate voters’ ability to cast their ballots by mail.




11Juliette Love, Matt Stevens, & Lazaro Gamio, Where Americans Can Vote by Mail in
the 2020 Election, N.Y. Times (last updated Aug. 14, 2020),
https://www.nytimes.com/interactive/2020/08/11/us/politics/vote-by-mail-us-
states.html.
12Erin Cox, et al., Postal Service Warns 46 States Their Voters Could Be
Disenfranchised by Delayed Mail-In Ballots, Wash. Post (Aug. 14, 2020),
https://www.washingtonpost.com/local/md-politics/usps-states-delayed-mail-in-
ballots/2020/08/14/64bf3c3c-dcc7-11ea-8051-d5f887d73381_story.html (emphasis
added).
13See generally Amy Gardner, Josh Dawsey, & Paul Kane, Trump Opposes Election Aid
for States and Postal Service Bailout, Threatening Nov. 3 Vote, Wash. Post (Aug. 13,
2020), https://www.washingtonpost.com/politics/trump-mail-
voting/2020/08/13/3eb9ac62-dd70-11ea-809e-b8be57ba616e_story.html.
14   Id.


                                              15
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 16 of 64




       42.    During a March 30, 2020 interview on Fox & Friends regarding the

Democrats’ COVID-19 stimulus bill, which would provide funding for election

administration and USPS to facilitate voters’ ability to cast their ballots safely from

home during the pandemic, President Trump stated that a Congressional stimulus bill’s

funding for voting by mail would promote “levels of voting that, if you ever agreed to it,

you’d never have a Republican elected in this country again.”15

       43.    On August 13, 2020, in a subsequent Fox Business Network interview

about the stimulus bill, President Trump further clarified his views, stating: “They want

three and a half billion dollars for the mail-in votes. Universal mail-in ballots. They

want $25 billion, billion, for the Post Office. Now they need that money in order to

make the Post Office work so it can take all of these millions and millions of ballots. . . .

But if they don’t get those two items that means you can’t have universal mail-in voting

because you [sic] they’re not equipped to have it.”16

       44.    In the midst of President Trump’s war on voting by mail, DeJoy—“a

Republican Party and Trump campaign megadonor”—was appointed Postmaster

General, just months before the November presidential election. 17




15Aaron Blake, Trump Blurts out His True Motive on Mail-in Voting, Wash. Post (Aug.
13, 2020), https://www.washingtonpost.com/politics/2020/08/13/trump-blurts-out-
his-true-motive-blocking-post-office-funding-mail-in-voting/.
16Ellie Kaufman et al., Trump says he opposes funding USPS because of mail-in voting,
CNN (Aug. 13, 2020), https://www.cnn.com/2020/08/13/politics/trump-usps-
funding-comments-2020-election/index.html.
17Lucy Tompkins, Who Is Postmaster General Louis Dejoy? N.Y. Times (Aug. 24,
2020), https://www.nytimes.com/article/general-louis-dejoy-postmaster.html.
                                              16
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 17 of 64




II.    Statutory Obligations Safeguard USPS’s Responsibility to Promote
       Efficient Delivery of Mail from Political Influence.

       A.     USPS Mandate and Operations

       45.    USPS operates as “an independent establishment of the executive branch

of the Government of the United States” that is overseen by a Board of Governors,

including the Postmaster General. 39 U.S.C. §§ 201, 202(a)–(d). USPS and its Board of

Governors are responsible for “maintain[ing] an efficient system of collection, sorting,

and delivery of the mail nationwide.” 39 U.S.C. § 403(b)(1).

       46.    By statutory mandate, USPS must be “operated as a basic and

fundamental service provided to the people by the Government of the United States,

authorized by the Constitution, created by Act of Congress, and supported by the

people,” and must “provide prompt, reliable, and efficient services to patrons[.]” 39

U.S.C. § 101(a). And the costs of “maintaining the Postal Service shall not be

apportioned to impair the overall value of such service to the people.” Id.

       47.    On average, USPS processes and delivers 472.1 million pieces of mail every

day.18 Most incoming mail is processed by postal workers at mail processing facilities

(“processing plants”). Processing mail involves sorting the mail for transportation and

delivery and, for certain types of mail, applying a postmark. Processed mail is

dispatched in trucks from the processing plants to (a) non-local destinations, where it

will undergo further processing, or (b) to delivery units, such as a post office or carrier

station, for delivery to local destinations.




18One Day in the Life of the U.S. Postal Service, USPS Postal Facts (last visited Aug. 27,
2020), https://rb.gy/8tx3vm.
                                               17
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 18 of 64




        48.   When processed mail arrives at the delivery unit from the processing

plant, clerks and carriers complete any final sequencing as needed, and carriers then

deliver the processed mail and collect new mail on foot or by vehicle in a prescribed

area.

        49.   Mail can be collected in either of two ways: a carrier collects the mail on

her route, or a clerk collects the mail at the post office. The mail collected by carriers

and clerks is dispatched by truck from the delivery unit to the processing plant, where

the cycle begins again.

        50.   To ensure that every piece of mail goes out of the plant or delivery unit

every day, late trips (trips taken later than initially scheduled) or extra trips (trips taken

in addition to regularly-scheduled trips) are frequently necessary. This is true for

deliveries from the delivery unit to the processing plant, from the processing plant to the

delivery unit, and, in certain circumstances, from the delivery unit to the recipient of the

mail.

        B.    Procedural Requirements for Enacting Changes to USPS
              Services

        51.   Congress charged USPS with the responsibility to “plan, develop, promote,

and provide adequate and efficient postal services at fair and reasonable rates and fees.”

39 U.S.C. § 403(a); see also 39 U.S.C. § 3661(a) (“The Postal Service shall develop and

promote adequate and efficient postal services.”).

        52.   When “determining all policies for postal services, the Postal Service shall

give the highest consideration to the requirement for the most expeditious collection,

transportation, and delivery of important letter mail.” 39 U.S.C. § 101(e).




                                              18
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 19 of 64




       53.       Before enacting any policies that have a nationwide impact on postal

services, USPS has a statutory obligation to submit a proposal to the Postal Regulatory

Commission. 39 U.S.C. § 3661. The Postal Regulatory Commission was created by the

Postal Reorganization Act, Pub. L. No. 91-375, 84 Stat. 719, which was designed “to

increase the efficiency of the Postal Service and reduce political influences on its

operations.” U.S. Postal Serv. v. Flamingo Indus. (USA) Ltd., 540 U.S. 736, 740 (2004).

Like USPS, the Commission serves as an “independent establishment of the executive

branch.” 39 U.S.C. § 501. The Commission is “composed of 5 Commissioners,

appointed by the President, by and with the advice and consent of the Senate.” Id.

§ 502(a). “The Commissioners shall be chosen solely on the basis of their technical

qualification, professional standing, and demonstrated expertise in economics,

accounting, law, or public administration, and may be removed by the President only for

cause.” Id.

       54.       Pursuant to the Postal Reorganization Act, “[w]hen the Postal Service

determines that there should be a change in the nature of postal services [that] will

generally affect service on a nationwide or substantially nationwide basis,” it must

“submit a proposal, within a reasonable time prior to the effective date of such proposal,

to the Postal Regulatory Commission requesting an advisory opinion on the change.”

Id. § 3661(b).

       55.       Under the Commission’s Rules of Practice and Procedure, USPS is

required to submit a proposed change in the nature of postal services to the Postal

Regulatory Commission “not less than 90 days before the proposed effective date of the

change in the nature of postal services involved.” 39 C.F.R. § 3020.112.



                                              19
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 20 of 64




       56.     After USPS submits a request to the Postal Regulatory Commission, the

Commission must provide “an opportunity for hearing on the record under sections 556

and 557 of [the Administrative Procedure Act] . . . to the Postal Service, users of the

mail, and an officer of the Commission who shall be required to represent the interests

of the general public.” The public is entitled to submit comments in proceedings before

the Commission. 39 C.F.R. § 3661(c).

       57.     After the hearing, the Commission must provide an advisory opinion that

“shall be in writing and shall include a certification by each Commissioner agreeing with

the opinion that in his judgment the opinion conforms to the policies established under

this title.” Id. § 3661(c).

       58.     Consistent with Section 3661’s requirements, USPS has previously

submitted proposed changes affecting the nature of postal services to the Commission

within a reasonable time before the effective date of the proposal and has requested an

advisory opinion from the Commission.19

       C.      USPS Has Traditionally Issued and Followed Policies Consistent
               with Its Critical Role in Facilitating the Right to Vote.

       59.     Since its earliest days, our Nation’s postal system has enabled Americans

to participate in electoral democracy.

       60.     During the Civil War, nearly 150,000 Union soldiers relied on the postal

system to deliver ballots in the 1864 presidential election. In the midst of World War II,

U.S. soldiers depended on the postal system to cast their votes in the 1944 presidential




19 See, e.g., Postal Reg. Comm’n, Advisory Op. on Mail Processing Network
Rationalization Service Changes, N2012-1 (Sept. 28, 2012),
https://www.apwu.org/sites/apwu/files/resource-
files/PRC%20advisory%20opinion%20on%20network%20rationaliztion%20plan.pdf.
                                            20
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 21 of 64




election. And in elections in between and since, soldiers stationed around the world

have relied on postal voting to participate in elections at home.

       61.    So too have civilians. As explained above, five states hold elections

primarily by mail,20 an additional 34 states and Washington, D.C. allow residents to vote

by mail regardless of their reasons for doing so,21 and every other state permits voting by

mail under some circumstances, such as for those with physical illness or disabilities

that prevent a trip to the polling place or those who expect to work a shift of 10 hours or

more on Election Day.22 Postal voting is and has been integral to American elections for

decades.

       62.    “In determining all policies for postal services,” USPS has a statutory

obligation to provide “the highest consideration to the requirement for the most

expeditious collection, transportation, and delivery of important letter mail.” 39 U.S.C.

§ 101(e). Consistent with that legal duty and its integral role in facilitating the vote-by-

mail process, USPS has traditionally promulgated and upheld policies that treat Election




20See Colo. Rev. Stat. § 1-5-401; Haw. Stat. § 11-101; Or. Rev. Stat. § 254.465; Wash.
Rev. Code § 29A.40.010; Utah Code Ann § 20A-3-302.
21See Alaska Stat. § 15.20.010; Ariz. Rev. Stat. § 16-541; Cal. Elec Code § 3003; D.C.
Mun. Regs. Tit. 3, § 720; Fla. Stat. 101.62; Ga. Code § 21-2-380; Idaho Code § 34-1001;
10 ILS 5/19-1; Iowa Code § 53.1; Kan. Stat. Ann. § 25-1119(a); 21-A ME Rev. Stat. § 751;
Md. Elec. Law § 9-304; M.C.L.A. § 168.759; Minn. Stat. § 203B.02; Mont. Code § 13-13-
201; Neb. Rev. Stat. Ann. § 32-938; NRS § 293.313; N.J. Rev. Stat. § 19:63-3; N.M. Stat.
§ 1-6-3; N.C. Gen. Stat. § 163-226; N.D. Cent. Code § 16.1-07-01; Ohio Rev. Code §
3509.02; 26 Okla. Stat. § 26-14-105; 25 P.S. § 3150.11; R.I. Gen Laws § 17-20-2; S.D.
Cod. Laws § 12-19-1; 17 VSA § 2531; Va. Code Ann. § 24.2-700; Wis. Stat. § 6.86(1)(ac);
Wyo. Stat. § 22-9-102.
22See, e.g., Ala. Sec’y of State, Absentee Voting Information,
https://www.sos.alabama.gov/alabama-votes/voter/absentee-voting.


                                             21
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 22 of 64




Mail—including both the ballots sent from the state to the voter, and the completed

ballots returned by the voter to the state—as important letter mail.

       63.    For example, USPS has formally adopted several classes of mail, including

First-Class Mail and Marketing Mail, which are transported with different delivery

standards and with different postage rates. USPS regulations provide that the expected

delivery time for most First-Class Mail delivered within the 48 contiguous states is 1–3

days,23 while Nonprofit Marketing Mail has a slower delivery standard of 3–10 days.24

In line with its statutory obligation, in prior years USPS has “treat[ed] Election and

Political Mail as First-Class Mail,” regardless of whether the election authority paid for

First-Class service or the less expensive Nonprofit Marketing service.25




23The Code of Federal Regulations prescribes a 1–3 day timeframe for most mail
delivered within the 48 contiguous states, 39 C.F.R. § 121.1, and recent USPS statements
indicate that this regulatory requirement may in fact be carried out in practice. See
Service Standards Maps, USPS PostalPro (July 1, 2020),
https://postalpro.usps.com/ppro-tools/service-standards-maps. Notwithstanding the
delivery timeline set forth in USPS regulations, however, a recent USPS OIG report
suggests that Election Mail treated as First-Class Mail would be subject to a 2–5 day
delivery standard. See Ex. 1, USPS OIG, Processing Readiness of Election and Political
Mail During the 2020 General Elections (Aug. 31, 2020).
24USPS, Official Election Mail: State and Local Election Mail – User’s Guide (Jan.
2020), https://about.usps.com/publications/pub632.pdf; see also USPS, Postal Pro:
Service Standards Maps (last visited Aug. 27, 2020), https://postalpro.usps.com/ppro-
tools/service-standards-maps.
25 USPS Office of the Inspector General, Audit Report, a Service Performance of
Election and Political Mail During the 2018 Midterm and Special Elections at 7 (Nov. 4,
2019), https://www.uspsoig.gov/sites/default/files/document-library-
files/2019/19XG010NO000.pdf (“OIG 2019 Report”) (USPS Office of the Inspector
General “concluded that this was how [Election Mail] was generally handled.”).


                                            22
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 23 of 64




           64.   USPS also traditionally takes steps to “provide greater visibility to Election

Mail as it is processed.”26 This includes “encourag[ing] election officials to use”

specialized tags to identify Election Mail, such as the green Tag 191 for “Domestic and

International Mail Ballots” and Tag 57 for Political Campaign Mailing,27 and asking

personnel to “identify and separate Election and Political from other mail at the facility

to improve processing in accordance with standard operating procedures.”28

           65.   USPS has also developed an Official Election Mail logo, a unique

registered trademark that may be “used on any mailpiece created by an election official

that is mailed to or from a citizen of the United States for the purpose of participating in

the voting process.” This logo similarly “serves to identify [Official Election Mail] for

Postal Service workers and distinguish it from the thousands of other mailpieces that

are processed daily.” USPS has historically provided detailed information to state and

local election officials, including specifications about the Official Election Mail logo and

information about obtaining postage discounts.29

           66.   In prior years, USPS has also issued guidance expressly directing

employees to afford the highest priority to absentee ballots in the months preceding a

presidential election. For example, on August 14, 2008, USPS issued a Postal Bulletin

stating: “Employees need to be aware that absentee balloting materials are handled



26OIG 2019 Report, Appendix B (letter from USPS Acting Vice President, Processing
and Maintenance to OIG).
27   Id.
28   Id. at 6.
29USPS, Postal Bulletin 22239, Field Information Kit: Election Mail—2008,
Publications 631 and 632 (2008), https://about.usps.com/postal-
bulletin/2008/html/pb22239/html/ElectMailkit_006.html.


                                               23
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 24 of 64




differently than other unpaid or short-paid mailpieces. ABSENTEE BALLOTING

MATERIALS ARE NOT TO BE RETURNED FOR ADDITIONAL POSTAGE OR

DETAINED! The postage is collected from the election office. Any delay of absentee

ballots is a violation of Postal Service policy.” The bulletin explained that it is “critical

that this mail is handled correctly to avoid any negative impact on election results or the

Postal Service.”30

           67.   The USPS Office of the Inspector General (“OIG”) conducted an audit of

the 2018 Midterm and Special Elections and concluded that “timely delivery of Election

and Political Mail is necessary to ensure the integrity of the U.S. election process.”31 To

ensure timely delivery of Election Mail, the USPS OIG recommended that USPS

management take several key steps, including “[e]nsur[ing] sufficient mail processing

staff are assigned to appropriately process peak Election and Political Mail volume.”32

III.       Defendants Disregarded Procedural Safeguards and Implemented
           Policy Changes That Impaired USPS’s Ability to Timely Deliver
           Election Mail.

           68.   Upon being appointed Postmaster General, DeJoy immediately took

action that diminished USPS’s effectiveness in processing mail ballots—despite an

imminent election that would involve unprecedented rates of mail voting.

           69.   DeJoy implemented these new policies without any regard for the

procedural requirements to enact changes to USPS services.




30 USPS Postal Bulletin (PB 22239) (Aug. 14, 2008) (emphasis in original); see also
USPS Postal Bulletin (PB 22342) (July 26, 2012) (“[S]hort-paid and unpaid absentee
balloting materials must never be returned to the voter for additional postage. Postage
is collected from the election office upon delivery or at a later date.”).
31   OIG 2019 Report at 2.
32   Id.
                                              24
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 25 of 64




           70.   After a substantial public outcry and a series of congressional inquiries

about DeJoy’s changes to USPS operations in the months preceding the November 2020

election, DeJoy purported to suspend some of the “longstanding operational initiatives”

that “predate[d] [his] arrival” at USPS until after the election. But his purported

rescission is facially incomplete and imprecise. DeJoy made no attempt to assert that he

will suspend any of the policies that he personally orchestrated, and expressly testified

before the Senate that some of his policies that have impaired and continue to impair

the delivery of mail ballots will remain in place.

           A.    Without Following Statutory Procedures, Postmaster General
                 DeJoy Implemented a Nationwide Late/Extra Trip Policy that
                 Impairs the Right to Vote.

           71.   On May 6, 2020, Louis DeJoy was appointed the new Postmaster General

and CEO of USPS.33

           72.   Prior to his appointment, DeJoy worked as Chair and CEO of New Breed

Logistics (later merged with and renamed XPO Logistics), a warehousing and

distribution company, and longtime contractor with USPS.34 He is the first postmaster

general in over two decades to have never worked at USPS.




33Press Release, Board of Governors Announces Selection of Louis DeJoy to Serve as
Nation’s 75th Postmaster General, USPS (May 6, 2020),
https://about.usps.com/newsroom/national-releases/2020/0506-bog-announces-
selection-of-louis-dejoy-to-serve-as-nations-75th-postmaster-general.htm.
34   Id.


                                               25
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 26 of 64




           73.   On July 10, 2020, USPS released a document entitled “Mandatory Stand-

Up Talk: All Employees” that unveiled DeJoy’s “operational pivot” and prescribed

numerous and “immediate” changes to long-standing USPS practice.35

           74.   The document describes these changes as “immediate, lasting, and

impactful,” and it explained that “every single employee will receive this information, no

matter what job they perform.”36

           75.   Specifically, the document listed the following nationwide policy changes:

(i) all “Network, Plant, and Delivery” trips must “depart on time”; (ii) late trips are “no

longer authorized or accepted”; (iii) extra trips are “no longer authorized or accepted”;

(iv) carriers “must begin on time, leave for the street on time, and return on time;” and

(v) “no additional transportation will be authorized to dispatch mail to the plant after

the intended dispatch” (collectively, the “Late/Extra Trip Policy”).37

           76.   This Late/Extra Trip Policy runs contrary to prior USPS policies, which

instructed postal workers not to leave letters behind and to make multiple trips as

needed to ensure that mail is timely delivered.38




35Ex. 1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020),
https://www.washingtonpost.com/context/internal-usps-document-tells-employees-to-
leave-mail-at-distributioncenters/175dd1ae-e202-4777-877c-33442338d1cc/.
36   Id.
37   Id.
38Jacob Bogage, Postal Service Memos Detail “Difficult” Changes, Including Slower
Mail Delivery, Wash. Post (July 14, 2020), https://www.washingtonpost.com/
business/2020/07/14/postal-service-trump-dejoy-delay-mail/.


                                              26
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 27 of 64




           77.   Notably, the document detailing the Late/Extra Trip Policy states: “[o]ne

aspect of these changes that may be difficult for employees is that—temporarily—we

may see mail left behind or on the workroom floor or docks.”39

           78.   On July 14, 2020, a USPS PowerPoint presentation entitled “PMGs

expectations and plan” reaffirmed the Late/Extra Trip Policy. It states that “plants are

not to send mail late,” and if the “plants are not on time they will hold the mail for the

next day.”40 The presentation also details the policy of curtailing late trips by mail

carriers, stating that carriers will not start “any later” than “0900” (9:00 am), and that if

the delivery units “get mail late and your carriers are gone and you cannot get the mail

out without [overtime] it will remain for the next day.” 41

           79.   In a letter to members of Congress dated August 6, 2020, USPS Chief

Operating Officer David Williams confirmed that, at DeJoy’s direction, USPS had taken

“immediate steps” geared toward “improving our transportation efficiency” by, among

other things, “working to eliminate extra and late trips” and reducing “unnecessary” and

“unauthorized” overtime.”42 DeJoy likewise confirmed these changes in his opening

remarks before the USPS Board of Governors on August 7, 2020.43



39   Ex. 1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020).
40Leaked USPS PowerPoint indicates PMG DeJoy Focus on Getting Operating Costs
Under Control, Alliance of Nonprofit Mailers (July 14, 2020),
https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-
on-getting-operating-costs-under-control/ (“July 14 USPS PMG Presentation”).
41   Id.
42See Letter from David Williams to Senator Gary Peters et al. (Aug. 6, 2020),
https://www.hsgac.senate.gov/imo/media/doc/20200806_USPS%20Response%20to
%20Peters%20et%20al%20Jul%2030%20Ltr.pdf.
43 See USPS, Postmaster General Louis DeJoy’s Opening Remarks for the USPS Board
of Governors Aug. 7 Meeting (Aug. 7, 2020),


                                              27
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 28 of 64




           80.   In an internal USPS memorandum dated August 13, 2020, DeJoy again

confirmed the changes to longstanding USPS policy.44 Specifically, he highlighted that

USPS “began those efforts right away,” and as a result, extra trips had already been

reduced by 71%.45

           81.   In enacting these dramatic policy changes on a nationwide basis, DeJoy

and USPS completely ignored the statutory requirement to submit a proposal to the

Postal Regulatory Commission. Defendants wholly disregarded the statutory approval

process and failed to obtain an advisory opinion from the Postal Regulatory Commission

prior to instituting these policy changes.

           82.   Furthermore, although the operational pivot is purportedly designed to

target “soaring costs” and improve operational efficiency, it fails to explain how the new

policies effectuate those goals.46

           83.   In practice, the Late/Extra Trip Policy can cause a chain of compounding

delays at every step of the ballot delivery process. This can affect both the mailing of

ballots from the state elections office to the voter and from the voter back to the

elections office.

           84.   Delays inflicted on the mailing of blank ballots from the elections office to

the voter. There are three potential points where the Late/Extra Trip Policy can cause at

least one day of delay in the delivery of ballots from the elections office to the voter.



https://about.usps.com/newsroom/national-releases/2020/0807-pmg-bog-meeting-
comments.htm.
44See USPS, Path Forward: PMG Addresses Restructuring (Aug. 13, 2020),
https://link.usps.com/2020/08/13/path-forward-2/.
45   Id.
46   Ex. 1, USPS, Mandatory Stand-Up Talk: All Employees (July 10, 2020).
                                               28
         Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 29 of 64




         85.   First, once the blank ballot is delivered to the local post office, a mail

handler has to deliver that ballot to a processing plant. But if the ballot arrives at the

local post office after the mail handler left for the processing plant, the Late/Extra Trip

Policy will not allow the mail handler to make an extra trip to deliver the blank ballot.

The mail handler must instead wait to deliver the blank ballot to the processing plant

until the next day—creating the risk of a one-day delay.

         86.   Second, after the processing plant receives and sorts the mail shipment

that contains the blank ballot, the ballot must be placed on the mail handler’s truck for

delivery from the processing plant back to the voter’s local post office. But if the blank

ballot is not processed in time for the mail handler’s scheduled delivery from the

processing plant to the post office, the Late/Extra Trip Policy requires the ballot to

remain at the processing plant until the next day—creating the risk of a second one-day

delay.

         87.   Third, once the blank ballot makes it back to the voter’s local post office, a

carrier has to deliver it to the voter. However, the Late/Extra Trip Policy forbids the

carrier from beginning her delivery route late. Thus, if the blank ballot arrives at the

voter’s local post office after the carrier’s trip has begun, the Late/Extra Trip Policy

requires the carrier to wait to deliver the blank ballot until the next day—creating the

risk of a third one-day delay.

         88.   These delays are compounded for ballots being shipped to non-local

destinations, which must go through more than one processing center in order for the

ballot to travel from an election office to a voter. See supra, section II.A.

         89.   Delays inflicted on the delivery of completed ballots from the voter to the

elections office. This process then repeats itself (in reverse) once the voter completes

                                              29
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 30 of 64




the ballot and attempts to mail it back to the election office—creating another three

opportunities for delay. Each point of delay is caused by the Late/Extra Trip Policy,

which (for the reasons set forth above) bar the additional trips needed to complete the

delivery of mail from one point in the chain to the next. In particular: First, there is the

risk of a one-day delay in the transmission of the ballot from the local delivery unit to

the processing plant. Second, there is the risk of a one-day delay once the mail is

processed at the plant before it is delivered back to the local delivery unit. Third, there

is a further risk of a one-day delay when the mail is then transported from the local

delivery unit to the elections office.

       90.       As DeJoy acknowledged in his testimony to the House Oversight

Committee on August 24, 2020, these delays are not simply theoretical. DeJoy testified

that these policies were directly responsible for delays in delivery, and “expose[d] a need

to realign some of [USPS’s] processing and scheduling that caused mail to miss the

scheduled transportation . . . .”47 And data from an August 12, 2020 USPS document

titled “Service Performance Measurement: PMG Briefing” showed more than an 8%

decrease in on-time first-class mail delivery, and similar declines for marketing mail and

periodicals.48

       91.       The Late/Extra Trip Policy has been implemented under the adverse

conditions of the COVID-19 pandemic, which magnifies the impact of that policy. In



47See USPS, Statement of Postmaster General and Chief Executive Officer Louis DeJoy
before the House Committee on Oversight and Reform (Aug. 24, 2020),
https://about.usps.com/newsroom/testimony-speeches/082420-pmg-statement.htm.
48Service Performance Measurement: PMG Briefing, USPS (Aug. 12, 2020),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PM
G%20Briefing_Service%20Performance%20Management_08_12_2020.pdf.


                                             30
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 31 of 64




particular, COVID-19 has caused staffing shortages at USPS, especially among letter

carriers. Approximately 40,000 postal workers have had to quarantine, over 6,000

have tested positive for COVID-19, and 83 have died from contracting COVID-19.49

When letter carriers are sick, quarantining, dealing with the absence of child care, or

otherwise unable to complete their routes, the need for other carriers to make extra and

off-shift trips to ensure that the mail is delivered is at its greatest.

       92.     The imminent general election, which is projected to have the highest

number of mail-in ballots of all time, has further increased the need for late, extra, and

off-shift trips. The combination of the sheer expansion of mail-in ballots for the general

election and the critical importance of timely delivery of Election Mail has heightened

the importance of ensuring that postal workers have the flexibility and extended hours

necessary to complete deliveries on schedule.

       B.      The Specific Delays Inflicted by the Late/Extra Trip Policy

       93.     Currently, as set forth in Exhibit 2, 28 states have receipt-by-Election-Day

deadlines, which require completed ballots to be received by election officials on or

before Election Day.50 Even if a returned ballot is postmarked (i.e., marked as received

by USPS) on or before Election Day, it will not be counted unless it is received by

election officials on Election Day.




49Postmaster General Louis DeJoy Testimony Transcript August 24: House Oversight
Hearing at 4:57:39–4:57:55, Rev (Aug. 24, 2020),
https://www.rev.com/blog/transcripts/postmaster-general-louis-dejoy-testimony-
transcript-august-24-house-oversight-hearing.
50See Ex. 2, Chart of States Where Voters’ Mail-in Ballots Are Impacted By Defendants’
Delays.
                                               31
          Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 32 of 64




         94.    Defendants’ Late/Extra Trip Policy impacts voters in the 28 states with

receipt-by-Election-Day deadlines, by compressing the timeline in which a voter must

mail her completed ballot to ensure that her vote is counted.

         95.    A simple example highlights the risks associated with this delay. Assume

again that a voter in Colorado—where Plaintiffs Voces Unidas, COLOR, and Padres &

Jóvenes Unidos strive to engage Latinx voters, and where thousands of members of

COLOR and Padres & Jóvenes Unidos reside and vote—submits her completed ballot by

First-Class Mail, which in the ordinary course could be delivered in 1–3 days. The

additional delay (conservatively estimated to be up to three days) engendered by the

Late/Extra Trip Policy, however, would preclude voters from voting by mail on the

Saturday before the election. Put another way, any completed ballots mailed on October

31, or later, would not be received by the local election office by Election Day—thus

rendering any such completed ballot invalid.

         96.    Defendants’ admissions are consistent with this timeline. In letters that

USPS sent to state election officials on July 29, 2020, Defendants have stated that

completed ballots must be mailed by voters on October 27 if they are to be received by

Election Day. The need for a full week reflects the additional risk of a delay (on top of

the normal First Class standard of service) created by the Late/Extra Trip Policy.51




51   See, e.g., Ex. 3, USPS Letter from T. Marshall to Sec’y Boockvar (July 29, 2020).


                                              32
          Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 33 of 64




         97.    Voters in Alabama and Indiana are especially likely to suffer severe

impacts attributable to Defendants’ policies because their ballots must be received by

noon on Election Day,52 and in Louisiana, on the day before the election.53

         98.    There are some voters in states with “postmark deadlines” of three days or

fewer who face a similar risk of disenfranchisement due to Defendants’ policies. In

these handful of states, a completed ballot will be counted by election officials if it is

postmarked on or before Election Day and received within three days, or fewer

(depending on the state), after Election Day.54 Those small extensions do not remove

the risk of late delivery.

         99.    Finally, among the 28 states with receipt-by-Election-Day deadlines, there

are some voters in 15 out of those 28 states who may not even receive their ballots until

the Saturday before the election. 55 Defendants’ Late/Extra Trip Policy (compounded by

the pandemic, the volume of Election Mail, and Defendants’ additional policies)

similarly threatens to disenfranchise voters who receive their ballot on the Saturday




52   Ala. Code § 17-11-18; Ind. Code Ann. § 3-11.5-4-7.
53La. Rev. Stat. 18:1308 (mailed ballots must be received by day before election at 4:30
p.m.).
54See Ex. 2, Chart of States Where Voters’ Mail-in Ballots Are Impacted By Defendants’
Delays. These states include Texas (counts ballots received one day after Election Day);
New Jersey (counts ballots received two days after Election Day); and Georgia, Kansas,
Kentucky, Massachusetts, North Carolina, and Virginia (counts ballots received up to
three days after Election Day). Id.
55There are 15 states with Application Deadlines that fall close to Election Day. Those
states include Arkansas, Oklahoma, Pennsylvania, and Tennessee (Application Deadline
of October 27); Alabama, Maine, and Wisconsin (Application Deadline of October 29);
Louisiana, Michigan, and South Carolina (Application Deadline of October 30); and
Connecticut, Delaware, New Hampshire, South Dakota, and Wyoming (Application
Deadline of November 2).
                                              33
          Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 34 of 64




before Election Day, and who, but for Defendants’ delay, would have their votes

counted.

         100.   For example, in Wisconsin, where Plaintiff Aaron Carrel resides and votes,

an individual may apply for an absentee ballot up until October 29. Assume that the

election official receives the voter’s application on October 29 and mails out a blank

ballot to the voter that same day, and that the Defendants provide First-Class treatment

(1–3 days) to the blank ballot. If one then assumes the fastest First-Class delivery of one

day, the additional delay of at least one day, would mean that the blank ballot would be

received on Saturday, October 31 at the earliest. Thus, voters in these 15 states face the

same potential injury as described above: the Late/Extra Trip Policy will likely ensure

that a voter who receives her ballot on the Saturday before the election is at risk of

having her vote not counted.

         101.   As set forth in Exhibit 2, in the nearly 50 letters that USPS General

Counsel Thomas Marshall mailed to state election officials, Defendants admit that their

policies will cause delays that may disenfranchise voters who apply for absentee ballots

as described. Specifically, USPS advised election officials that “if a voter submits a

request [for an absentee ballot] at or near [October 27], and the ballot is transmitted to

the voter by mail, there is a significant risk that the voter will not have sufficient time to

complete and mail the completed ballot back to election officials in time for it to arrive

by the state’s return deadline.”56 Yet despite recognizing the “significant risk” of

disenfranchisement, Defendants continue to implement policies that delay the delivery

of First-Class Mail, including Election Mail, and—in the same breath—admit that USPS


56   See, e.g., Ex. 3, USPS Letter to Pennsylvania at 2 (emphasis added).


                                              34
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 35 of 64




“cannot adjust its delivery standards to accommodate the requirements of state election

law.”57

           102.   This position is all the more alarming given that Defendants’ policy

changes were instituted in violation of their statutory obligation to submit proposals to

the Postal Regulatory Commission before implementation. See supra, sections II.B &

III.A.

           103.   In light of the ongoing pandemic, swarms of voters have opted to forgo

voting in person in favor of voting by mail. Consequently, Defendants’ Late/Extra Trip

Policy—which was implemented in the midst of this pandemic, following numerous

reports of ballots being rejected for untimeliness through no fault of the voter—

threatens to disenfranchise voters en masse.

           104.   Put simply, voters who follow the rules are “set up for failure,” based on

policies implemented by Defendants that are beyond Plaintiffs’ control.58

IV.        DeJoy’s Refusal to Restore Sorting Machines Has Burdened the Right
           to Vote.

           105.   The decommissioning and destruction of sorting machines has accelerated

under DeJoy’s tenure.59 While USPS has similarly decommissioned such machines

before, the current rate of decommissioning far exceeds that of years past. For example,



57   Id.
58Pam Fessler & Elena Moore, Signed, Sealed, Undelivered: Thousands Of Mail-In
Ballots Rejected for Tardiness, NPR (July 13, 2020),
https://www.npr.org/2020/07/13/889751095/signed-sealed-undelivered-thousands-
of-mail-in-ballots-rejected-for-tardiness.
59Jacob Bogage & Christopher Ingraham, Here’s Why the Postal Service Wanted to
Remove Hundreds of Mail-Sorting Machines, Wash. Post (Aug. 20, 2020),
https://www.washingtonpost.com/business/2020/08/20/postal-service-mail-sorters-
removals/.


                                                35
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 36 of 64




USPS decommissioned roughly 3% of sorting machines in 2018, and 5% of sorting

machines in 2019.60 In 2020, the number of machines USPS has removed or

decommissioned amounts to a 260% increase in the rate of machines decommissioned

the year before.61

           106.   Specifically, Postmaster General DeJoy moved to decommission one of

every ten USPS mail sorting machines in USPS’s inventory,62 including one of every

seven Delivery Barcode Sorter (DBCS) machines.63 DBCS machines make up the bulk of

USPS’s mail sorting operation and are used to sort envelope mail, such as letters,

postcards, and—critically—ballots.64 DBCS machines are capable of sorting through

35,000 pieces of mail per hour.65

           107.   USPS planning documents reflect that, in June and July, USPS planned to

remove 746 letter sorting machines, including both DBCS and other machines. 66 Since

then, it has been reported that subsequent additional USPS internal documents

reflected that “USPS planned to remove 502 DBCS (Delivery Barcode Sorter) machines,




60   Id.
61   Id.
62   Cox, supra note 12.
63Paul P. Murphy & Curt Devine, Internal USPS Documents Raise Questions About
Effectiveness of Sorting Machines Removal Order, CNN (last updated Aug. 16, 2020),
https://www.cnn.com/2020/08/16/politics/usps-documents-sorting-machine-
removal-order/index.html.
64Aaron Gordon, The Post Office Is Deactivating Mail Sorting Machines Ahead of the
Election, Vice (Aug. 13, 2020), https://www.vice.com/en_us/article/n7wk9z/the-post-
office-is-deactivating-mail-sorting-machines-ahead-of-the-election.
65   Id.
66USPS Equipment Reduction Plan, 21st Century Postal Worker (July 9, 2020),
https://www.21cpw.com/usps-equipment-reduction-plan/.


                                              36
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 37 of 64




or 13.2% of its total inventory by September 30,” and that “nearly 95%, or 475, of those

were scheduled to be removed by the end of July.”67 The nationwide loss of 475 DBCS

machines is equivalent to losing the ability to process 16,625,000 ballots an hour.

           108.   As sorting machines have been decommissioned or removed, postal

workers have reported massive backlogs of mail to be processed. In Wisconsin, where

Plaintiff Aaron Carrel resides and votes, USPS has closed several local distribution

centers in recent years, forcing postal workers to route ballots mailed by election

officials out of town to one of the few remaining distribution centers. Despite the added

stress that the closure of distribution centers places on the remaining facilities to

process mail for large populations around the state, the USPS planning documents

reflected that 12 DBCS machines would be decommissioned in Wisconsin by the end of

July.68 This includes the decommissioning of two sorting machines in Madison, 69 where

Plaintiff Aaron Carrel resides and votes, which threatens to delay the sorting (and,

thereby, the delivery) of ballots to Carrel and other voters.

           109.   The Washington Post published a map detailing which areas have seen

reduced sorting capacity using data obtained from USPS:




67Murphy & Devine, supra note 63; Paul P. Murphy, These are the Sorting Machines
USPS Removed that Would Handle Mail and Election Ballots, CNN (Aug. 21, 2020),
https://www.cnn.com/2020/08/21/politics/usps-mail-sorting-machines-photos-
trnd/index.html.
68USPS Equipment Reduction Plan, 21st Century Postal Worker (July 9, 2020),
https://www.21cpw.com/usps-equipment-reduction-plan/.
69   Id.
                                             37
          Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 38 of 64




                                                                               70


         110.   DeJoy has made clear that he has no intention of replacing or reconnecting

the sorting machines that were decommissioned or dismantled at an accelerated pace

under his tenure. Following a conversation with DeJoy, House Speaker Nancy Pelosi

released a statement saying DeJoy “frankly admitted that he had no intention of

replacing the sorting machines.”71 And when Senator Gary Peters asked DeJoy if he

intended to replace the sorting machines that had already been removed, DeJoy

testified: “There is no intention to do that. They’re not needed, sir.”72

         111.   DeJoy’s failure to restore the decommissioned sorting machines will

impact USPS’s timeliness in delivering Election Mail. For example, USPS



70   See Bogage, supra note 59.
71Press Release, Nancy Pelosi, Speaker, House of Representatives, Pelosi Statement
After Conversation with Postmaster General (Aug. 19, 2020), https://rb.gy/xwd0cx.
72Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript at 34:16,
Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
postmaster-general-louis-dejoy-august-21-transcript.


                                            38
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 39 of 64




representatives have also reported that sorting machines have been removed in

Colorado.73 These removals will lead to delays in postmarking and delivery of ballots

due to the increased load on the few remaining sorting machines. This will significantly

burden the right to vote in light of the fact that Colorado’s elections are carried out

primarily by mail.

       112.   Because this additional sorting capacity was eliminated in the months

leading up to an election with record-breaking numbers of individuals who need to vote

by mail, DeJoy’s refusal to restore the decommissioned sorting machines will surely

delay the processing of ballots for people who vote in the weeks leading up to the

election, and will consequently disenfranchise voters across the country.

V.     DeJoy’s Purported Backtracking Under Immense Public Pressure in
       Advance of the 2020 Election Did Not Eliminate the Challenged
       Policies’ Burden on the Right to Vote.

       113.   The Challenged Policies took place in the context of a broader set of

circumstances and actions by USPS that impaired the ability to vote by mail—all of

which were met with intense public pressure.

       114.   For example, in this same time period, USPS issued inconsistent

statements regarding the availability of overtime. The July 14, 2020 USPS PowerPoint

presentation entitled “PMGs expectations and plans” stated that both overtime and paid




73Sonia Gutierrez, Denver-Area Post Office Employees Call for Changes, 9News (last
updated Aug. 27, 2020), https://rb.gy/1j6tbr.


                                             39
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 40 of 64




overtime “will be eliminated.”74 Since that letter, it has been reported that overtime has

been “drastically reduced.”75

           115.   According to data from the American Postal Workers Union, almost 20%

of all work done by USPS mail handlers, delivery drivers, and city carriers was done in

overtime.76 USPS employees use overtime “to handle surges in mail—including mail-in

ballots.”77

           116.   Postal workers in California reported that, upon DeJoy’s decision to

restrict overtime, “the [processing] facility was in chaos . . . [w]ithin days.” 78 One visitor

stated the facility’s “parking lot was crammed with semi-trailers piled high with

unsorted mail; the warehouse-like facility was packed ‘wall to wall’ with mail.” 79

           117.   This all occurred at the same time as USPS statements calling into

question the First-Class status traditionally afforded to Election Mail,80 the now-paused



74July 14 USPS PMG Presentation, supra note 39. DeJoy testified before the Senate
Homeland Security and Governmental Affairs Committee on August 21, 2020, and
stated that USPS has “never eliminated overtime.” See Senate Hearing with Postmaster
General Louis DeJoy August 21 Transcript at 33:13, Rev (Aug. 21, 2020),
https://www.rev.com/blog/transcripts/senate-hearing-with-postmaster-general-louis-
dejoy-august-21-transcript.
75   See Cox, supra note 12.
76Nicole Goodkind, Trump-Backed Postmaster General Plans to Slow Mail Delivery,
Fortune, Fortune (July 24, 2020), https://rb.gy/11qwcn.
77Letter from House Speaker Nancy Pelosi and Senate Minority Leader Charles
Schumer to Postmaster Gen. Louis DeJoy, at 5 (Aug. 14, 2020), https://rb.gy/f8wrhi.
78Laura J. Nelson & Maya Lau, “Like Armageddon”: Rotting Food, Dead Animals and
Chaos at Postal Facilities Amid Cutbacks, L.A. Times (Aug. 20, 2020),
https://www.latimes.com/california/story/2020-08-20/usps-cutbacks-post-office-
chaos.
79   Id.
80 See, e.g., Luke Broadwater & Hailey Fuchs, A New Clash Over Mail Voting: The Cost
of the Postage, N.Y. Times (last updated Aug. 18, 2020),


                                               40
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 41 of 64




removal of mail collection boxes,81 and the implementation of the Expedited to

Street/Afternoon Sortation (“ESAS”) pilot program that further restricted mail sorting

and delivery practices.82

       118.   The convergence of these practices—in the middle of a pandemic and in

the months preceding the presidential election—was followed by widespread public

outcry from thousands of protesters nationwide, including those who participated in the

more than 800 demonstrations at post offices that took place on August 22, 2020.83

       119.   On August 18, 2020, DeJoy released a public statement purporting to

suspend certain of these changes that had been implemented pursuant to “longstanding

operational initiatives” that “predate my arrival at the Postal Service.”84




https://www.nytimes.com/2020/08/11/us/politics/post-office-mail-in-voting.html;
Jacob Bogage, Trump Says Postal Service Needs Money for Mail-In Voting, But He’ll
Keep Blocking Funding, Wash. Post (Aug. 12, 2020),
https://www.washingtonpost.com/business/2020/08/12/postal-service-ballots-dejoy/.
81See, e.g., Jacob Bogage, Postal Service Will Stop Removing Mailboxes, Wash. Post
(Aug. 14, 2020), https://www.washingtonpost.com/business/2020/08/14/people-are-
freaking-out-about-mailbox-removals-postal-service-says-its-routine/.
82See, e.g., David Ewing Duncan, “It Looks Like They’re Targeting Blue Urban Areas”:
New Postal Service Plan Is Setting Off Election Alarms, Vanity Fair (Aug. 21, 2020),
https://www.vanityfair.com/news/2020/08/new-postal-service-plan-is-setting-off-
election-alarms; USPS Announces New ESAS Delivery Initiative Test, Nat’l Assoc.
Letter Carriers (July 21, 2020), https://www.nalc.org/news/nalc-updates/usps-
announces-new-esas-delivery-initiative-test.
83Emily Davies, ‘Save the Post Office Saturday’ draws thousands of protesters
nationwide, Wash. Post (Aug. 22, 2020), https://www.washingtonpost.com/local/save-
the-post-office-saturday-draws-thousands-of-protesters-
nationwide/2020/08/22/ee09d094-e4b8-11ea-8dd2-d07812bf00f7_story.html.
84Press Release, Postmaster General Louis DeJoy Statement, USPS (Aug. 18,2020),
https://about.usps.com/newsroom/national-releases/2020/0818-postmaster-general-
louis-dejoy-statement.pdf; see also Statement of Postmaster General and Chief
Executive Officer Louis DeJoy before the House Committee on Oversight and Reform,
USPS (Aug. 24, 2020) (purporting to pause removal of sorting machines and collection


                                             41
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 42 of 64




           120.   Critically, DeJoy’s statement did not purport to suspend the new changes

implemented at his direction—including the Late/Extra Trip Policy announced in the

July 10 operational pivot directing reductions in service. And in his testimony before

the House and Senate, DeJoy reaffirmed that he did not intend to suspend the

Late/Extra Trip Policy.85

           121.   DeJoy’s August 18 statement did not address the specific points articulated

in the “PMGs expectations and plan” PowerPoint related to the Late Trip Policy other

than to say that “overtime has, and will continue to be, approved as needed.” 86 The

statement does not purport to rescind the policy that, if postal workers “get mail late

and [their] carriers are gone and [they] cannot get the mail out without [overtime] it will

remain for the next day.87 Nor does it rescind the policy of curtailing late trips by mail

carriers and stating that “plants are not to send mail late.”88




boxes, and to walk back ESAS program and questioning of first-class mail status),
https://about.usps.com/newsroom/testimony-speeches/082420-pmg-statement.htm.
85Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript at
32:28–33:00, Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-
hearing-with-postmaster-general-louis-dejoy-august-21-transcript (“Senator Peters: . . .
Are you suspending your policy eliminating extra trips? Yes or no? Louis DeJoy: No.
First of all, the policy was not to eliminate extra trips. It was to mitigate extra trips.
Senator Peters: Okay. So no to that.”); CQ Congressional Transcripts, House Oversight
and Reform Committee Holds Hearing on Postal Service Operational Changes (Aug.
24, 2020), https://plus.cq.com/alertmatch/454152495?0&deliveryId=64929757&
uid=congressionaltranscripts-5991590&utm_medium=alertemail&utm_source=alert&
openinplus=true (“The change I made was asked the team to run the trucks,
transportation on time and mitigate extra trips . . . I would not know how to reverse that
now. Am I to say don’t run the trucks on time? Is that the answer that we’re looking to
get me to say here today?”).
86   July 14 USPS PMG Presentation, supra note 39.
87   Id.
88   Id.


                                               42
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 43 of 64




      122.    Unlike the PowerPoint, which referenced both paid overtime and

overtime, DeJoy’s statement does not specify whether he is lifting the suspension of

overtime pay or overtime hours. And, because the Late/Extra Trip Policy banning late

and extra network, plant, and delivery trips remains in place, the supposed availability

of overtime may be an illusion—if late trips and post-shift work are forbidden, then

there is no work involving the transportation of mail for which overtime could be

authorized.

      123.    And although DeJoy has now paused certain of the programs that started

before his tenure, DeJoy has since made clear that he has no intention of replacing or

reconnecting the decommissioned machines, even though their removal was accelerated

during his time as Postmaster General.89 This distinction is critical, because the various

internal USPS planning documents indicated that, by the time DeJoy issued his

statement on August 18, USPS was set to have already decommissioned more than 95%

of the sorting machines that were scheduled to be removed. 90

VI.   Defendants’ Policies Will Delay the Delivery of Election Mail.

      A.      The Delay Inflicted on All Voters

      124.    A delay in delivery can mean that a “voter’s right to vote . . . may hinge on

random chance,” with two ballots mailed at the same time, at different post offices,

whether either vote is counted depends “entirely on the speed at which their local post




89Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript at 34:16,
Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
postmaster-general-louis-dejoy-august-21-transcript.
90Murphy & Devine, supra note 63 (95% of target decommissioned by August 16,
2020); https://www.21cpw.com/usps-equipment-reduction-plan/ (100% of target
decommissioned by July 28).
                                            43
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 44 of 64




office delivered their votes.” Gallagher v. New York State Bd. of Elections, No. 20 CIV.

5504 (AT), 2020 WL 4496849, at *20 (S.D.N.Y. Aug. 3, 2020). The government cannot

overlook or dismiss a “systemic problem that arbitrarily renders [thousands of] ballots

invalid.” Id. at *17.

       125.   The Challenged Policies individually and collectively inject an intolerable

risk of delay into the 2020 election.

       126.   USPS data shows that “there has been a significant drop in service

standards across the board since the beginning of July—including in First-Class,

Marketing, Periodicals, and Priority Mail”:91




                                                                                        92




91House Committee on Oversight and Reform, New Postal Service Documents Show
Nationwide Delays Far Worse Than Postal Service Has Acknowledged (Aug. 22,
2020), https://oversight.house.gov/news/press-releases/new-postal-service-
documents-show-nationwide-delays-far-worse-than-postal.
 House Committee on Oversight and Reform, USPS Service Performance
92

Measurement, PMG Briefing (Aug. 12, 2020),


                                            44
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 45 of 64




           127.   As the above chart highlights, since DeJoy took over as Postmaster

General, USPS service scores are 8.10% lower than baseline. And the majority of that

drop resulted from a delay in processing—the service performance from USPS

possession to last processing scan is 7.96% lower than baseline.93

           128.   The following chart, based on USPS data from the Eastern seaboard,

shows a similar dramatic drop-off in timely deliveries in the immediate aftermath of the

July 10 Late/Extra Trip Policy:




                                                                                       94




https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PM
G%20Briefing_Service%20Performance%20Management_08_12_2020.pdf.
93   Id.
94 USPS, Eastern Area AIM Meeting - Service Update (Aug. 4, 2020),
https://postalpro.usps.com/node/8407 (including Figures 1 and 2). For Figures 1 to 4,
“SPYL” refers to “same period last year.” Additionally, FY2020 started on October 1,
2019 for the U.S. Postal Service. Accordingly, Week 41 corresponds to the week of July
5.


                                               45
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 46 of 64




           129.   Delays have persisted through August, as reflected by the data USPS

released on August 31, 2020.95

           130.   The cause of this deterioration in service has been identified by the

Postmaster General himself in his Congressional testimony. In DeJoy’s words, he only

made “one change” in this time period that accounted for the drop-off in early July: he

“asked the team to run the transportation on time and mitigate extra trips” in July

2020—i.e., the Late/Extra Trip Policy—and then the service scores significantly

declined.96

           131.   As David Williams, former Vice Chair of the USPS Board of Governors, has

explained, these “service scores are probably the best objective measure and those are

significantly off.”97 Williams also explained that this data is especially striking because

of the decline in mail volume during the COVID-19 pandemic, “where even though

there’s less mail, it’s moving more slowly—much more slowly.”98

           132.   Nor can the fall in service scores be attributed to personnel shortages

caused by the pandemic. It is notable that, through the early months of the pandemic,




95USPS, Congressional Briefing: Transportation & Service Performance Updates at 4
(Aug. 31, 2020), https://rb.gy/zpiomk.
96Postmaster General Louis DeJoy Testimony Transcript August 24: House Oversight
Hearing at 3:49:09, Rev (Aug. 24, 2020),
https://www.rev.com/blog/transcripts/postmaster-general-louis-dejoy-testimony-
transcript-august-24-house-oversight-hearing.
97Congressional Progressive Caucus, CPC Hearing on Attacks on the US Postal Service
at 1:29:14–1:29:25 (Aug. 20, 2020),
https://www.facebook.com/USProgressives/videos/cpc-hearing-on-attacks-on-the-us-
postal-service/1147601832293608/ (testimony of David Williams).
98   Id.


                                                46
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 47 of 64




there was no appreciable drop in such scores. They only collapsed following the

announcement of DeJoy’s Late/Extra Trip Policy on July 10, 2020.

       133.   The USPS data released on August 31, 2020 helps to quantify the loss of

capacity that the Late/Extra Trip Policy has caused. Since the nationwide Late/Extra

Trip Policy took effect, the USPS has dropped from an average of 4,193 late trips per day

to an average of 1,147 late trips per day, and from an average of 2,260 extra trips per day

to average of 606 extra trips per day. In other words, every day, USPS is conducting

4,700 fewer late and extra trips than usual.99

       134.   Since DeJoy’s “operational pivot,” additional anecdotal reports of

substantial delays and disruptions in mail service have accumulated nationwide.

According to postal workers, DeJoy’s policies are already resulting in “delivery delays of

at least two days across the country.”100

       135.   Multiple postal worker unions have affirmed that DeJoy’s new policies are

severely limiting mail transportation and causing mail to be left at sorting plants for

days longer than typical.101 The American Postal Workers Union, “which represents

more than 200,000 Postal Service employees and retirees, has received a number of




99USPS, Congressional Briefing: Transportation & Service Performance Updates at 4
(Aug. 31, 2020), https://rb.gy/zpiomk.
100Jessica Dean, Jessica Schneider, & Caroline Kelly, Postal Service Says it has “Ample
Capacity” to Handle Election After Trump Casts Doubt, CNN (Aug. 3, 2020),
https://www.cnn.com/2020/08/03/politics/postal-service-ample-capacity-election-
trump/index.html (emphasis added).
101Russell Berman, What Really Scares Voting Experts About the Postal Service, The
Atlantic (Aug. 14, 2020), https://www.theatlantic.com/politics/archive/2020/08/how-
postal-service-preparing-election/615271/.


                                            47
            Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 48 of 64




reports from postal workers and customers” from mid-July to early August “that mail

delivery has slowed and ‘degraded.’”102

            136.   On August 7, 2020, a “postmaster in upstate New York . . . told their union

that the regular mail was two days behind and, for the first time in their career, Express

Priority Mail was not going out on time.”103 Similarly, Mark Dimondstein, the President

of the American Postal Workers Union, reported that he has heard from several postal

workers “who say Monday mail isn’t going out until Wednesday and that in some

jurisdictions on some days, mail isn’t going out at all.”104 Dimondstein makes clear the

cause of the delays: “They’re ordering workers to leave mail for another day.”105 Indeed,

at one post office, a postal clerk reports that under these new policies, “some mail is

arriving a day later at the processing facility, where it could be delayed again.” 106

            137.   USPS employees and union representatives have expressed serious

concerns about the impact of the recent changes on their ability to process and deliver

mail in a timely manner. In Maine, postal workers reported leaving 80,000 letters

behind because they were not permitted to wait 10 minutes for them to be processed. 107



102   Dean, supra note 97.
103See Adam Clark Estes, What’s Wrong With the Mail, Vox (Aug. 7, 2020),
https://www.vox.com/recode/2020/8/7/21358946/postal-service-mail-delays-
election-trump-mail-in-ballots.
104   Berman, supra note 97.
105   Id.
106   Nelson, supra note 78.
107See Alison Durkee, Postmaster General Acknowledges ‘Unintended Consequences’ of
USPS Changes Causing Mail Delays, Forbes (Aug. 14, 2020),
https://www.forbes.com/sites/alisondurkee/2020/08/14/postmaster-general-louis-
dejoy-acknowledges-unintended-consequences-of-usps-postal-service-changes-mail-
delays/#764bfdf46052.


                                                48
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 49 of 64




In Washington, D.C., hundreds of residents went two weeks without receiving any

mail.108 And in New York, the president of a local chapter of the American Postal

Workers Union reported that, as a result of the changes in service, “we’ve had entire

towns that didn’t get their mail that day,” including “some of the bigger ones—East

Aurora, Lancaster.”109 There have been similar reports of delays in mail service

throughout the country, including in Alabama, California, Colorado, Connecticut,

Illinois, Maryland, Michigan, Minnesota, Missouri, Nevada, New Mexico, Ohio, Oregon,

Pennsylvania, Rhode Island, South Carolina, Texas, Utah, Vermont, Washington,

Wisconsin, and Virginia.110


108Kolbie Satterfield, Southwest DC Residents Go Weeks Without Mail Being Delivered,
WUSA9 (Aug. 13, 2020), https://www.wusa9.com/article/news/local/dc/two-weeks-
no-mail-in-southeast-dc-neighborhood/65-31535798-3c83-45f8-b0e4-775ce6d6e8f8.
109Jerry Zremski, Mail Delays, Days With No Delivery Prompt Rising Concern In WHY
(Aug 13. 2020), https://buffalonews.com/news/national/govt-and-politics/mail-delays-
days-with-no-delivery-prompt-rising-concern-in-wny/article_d9944036-dd92-11ea-
8f15-778f24015679.html.
110See, e.g., State of Washington v. Trump, No. 1:20-cv-03127 (E.D. Wash. Aug. 8,
2020), https://agportal-s3bucket.s3.amazonaws.com/001_ComplaintUSPS.pdf;
Andrew Brown & Andrew Miller, Some SC Businesses Say They are Experiencing
Delays Because of US Postal Service Changes, The Post and Courier, (Aug. 14, 2020),
https://www.postandcourier.com/business/some-sc-businesses-say-they-are-
experiencing-delays-because-of-us-postal-servicechanges/article_e8716d38-dd6d-11ea-
9c9e-a79f1c82a446.html; Ellie Rushing, Mail Delays are Frustrating Philly Residents,
and A Short-Staffed Postal Service is Struggling to Keep Up, Philadelphia Inquirer
(Aug. 2, 2020), https://www.inquirer.com/news/philadelphia/usps-tracking-in-transit-
late-mail-delivery-philadelphia-packages-postal-service-20200802.html; Lauren
Walsh, Central Alabama Experiences Some Mail, Package Delays as USPS, UPS Feel
COVID-19 Impact, ABC33/40 News (Aug. 12, 2020),
https://abc3340.com/news/local/central-alabama-experiences-some-mail-package-
delays-as-usps-ups-feel-covid-19-impact; Ron Trevino, USPS Delivery Delays Leave
82-year-old Texas Man Without Heart Medication for a Week, WBNS (Aug. 17, 2020),
https://www.10tv.com/article/news/nation-world/usps-delays-leave-humble-man-
withoutheart-medication/285-49815193-bf3d-4b45-a1a5-b0afe16236f7; David
Manoucheri, People Wait Weeks, Months for Packages to be Delivered, KCRA, (Aug. 15,
2020), https://www.kcra.com/article/people-wait-weeks-months-for-packages-to-be-


                                           49
            Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 50 of 64




            138.   USPS has publicly acknowledged its own fears regarding its capability to

handle on-time delivery of Election Mail submitted close to Election Day. On July 29,

2020, after DeJoy’s policies went into effect and noticeable service delays took place,

USPS sent letters to 46 states and the District of Columbia, expressly stating that USPS

“cannot guarantee all ballots cast by mail for the November election will arrive in time to

be counted.”111

            139.   The July 29 letters warned that “there is a significant risk that, at least in

certain circumstances, ballots may be requested in a manner that is consistent with your

election rules and returned promptly, and yet not be returned in time to be counted.”

To account for that risk, USPS “recommend[ed] that election officials use First-Class

Mail to transmit blank ballots and allow 1 week for delivery to voters,” even though

many states’ election laws permit voters to request a ballot within one week of Election

Day. These letters make clear the “grim possibility for the tens of millions of Americans

eligible for a mail-in ballot this fall: Even if people follow all of their state’s election

rules, the pace of USPS delivery may disqualify their votes.”112

            140.   On July 30, 2020, USPS spokesperson David Partenheimer acknowledged

in a statement to the Washington Post that USPS’s recent changes have resulted in

“service impacts.”113 And in a subsequent letter to USPS workers on August 13, 2020,


delivered/33606613; Ginna Roe, Utah Diabetic Waiting for More Than a Week For
Supplies By Mail, KUTV, (Aug. 17, 2020); https://kutv.com/news/local/utah-diabetic-
waiting-more-than-a-week-for-supplies-by-mail.
  Cox, supra note 12 (noting that USPS has “no objection” to the mail-in ballot plans of
111

four states: Nevada, New Mexico, Rhode Island, and Oregon).
112   Id.
  Jacob Bogage, Top Democrats Say Postmaster General Acknowledged New Policies
113

That Workers Say Are Delaying Mail, Wash. Post (Aug. 6, 2020),


                                                  50
           Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 51 of 64




DeJoy himself acknowledged that delivery slowdowns were “unintended consequences”

of his new policies.114 Critically, it is “not entirely clear how temporary the delays will

be.”115 And for now, the delays have continued. In particular, because of the Late/Extra

Trip Policy, numerous pieces of mail are left behind at both processing plants and

delivery centers, while the unavailability of overtime has left workers with insufficient

hours to process and deliver mail, leading to larger and larger piles of left-behind

mail.116

          141.   In a hearing before the Senate Homeland Security and Governmental

Affairs Committee on August 21, 2020, DeJoy again admitted that his recent changes

are responsible for these delays across the United States: “Unfortunately, some mail did

not . . . Our production processing within the plants was not fully aligned with this

established schedule. So we had some delays in the mail. And our recovery process in

this should have been a few days and it’s mounted to be a few weeks.”117




https://www.washingtonpost.com/politics/2020/08/06/top-democrats-say-
postmaster-general-acknowledged-new-policies-that-workers-say-are-delaying-mail/.
114   Cox, supra note 12.
115   Estes, supra note 100.
116See Michael Sainato, Postmaster General’s Changes Causing Mail Delays, USPS
Workers Say, The Guardian (Aug. 16, 2020),
https://www.theguardian.com/business/2020/aug/16/usps-mail-delays-postmaster-
general-changes-workers; see also James Doubek, Postal Workers Decry Changes And
Cost-Cutting Measures, KUOW (Aug. 11, 2020), https://kuow.org/stories/postal-
workers-decry-changes-and-cost-cutting-measures.
  See Sam Levine, USPS Chief Concedes Changes Causing Delays But Won’t Restore
117

Sorting Machines, The Guardian (Aug. 21, 2020), https://www.theguardian.com/us-
news/2020/aug/21/usps-louis-dejoy-senate-hearing-mail-in-voting; see also Senate
Hearing with Postmaster General Louis DeJoy August 21 Transcript at 25:52–26:54,
Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
postmaster-general-louis-dejoy-august-21-transcript.


                                              51
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 52 of 64




       142.      In discussing his implementation of the Late/Extra Trip Policy, DeJoy

testified before the Senate that “[i]n transition there would be an issue”; that “certainly

there was a slowdown in the mail -- when our production did not meet the schedule”;

that “we feel bad about what the dip in our service, the level has been”; and that “we did

not [do] as great a job as we should” in recovering from the “imbalances” created by the

transition.118

       143.      On August 24, 2020, DeJoy confirmed in his testimony before the House

that, because “production schedules within the plants were not aligned with the

transportation schedules going out,” “about 10% of the mail was not aligned,” which

meant “[t]he production plants were getting done late, and the trucks were leaving.” 119

       B.        Defendants’ Policies Have a Disparate Impact on Certain
                 Categories of Voters Who Have No Reasonable Alternative
                 Method of Voting Than By Mail.

       144.      Because of the risks of voting in person during the COVID-19 pandemic,

burdens on the ability to vote by mail impose a burden on all voters.

       145.      Still, some voters are more affected by the policies than others. In

particular, DeJoy’s policies will have a disparate impact on certain categories of voters

who have no way to effectuate their right to vote other than by use of USPS’s services.

       146.      First, voters for whom COVID-19 poses an especially high health risk—

and, in turn, for whom voting in person poses a risk of serious illness or death—have no



  See generally Senate Hearing with Postmaster General Louis DeJoy August 21
118

Transcript, Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-
hearing-with-postmaster-general-louis-dejoy-august-21-transcript.
119Postmaster General Louis DeJoy Testimony Transcript August 24: House Oversight
Hearing at 4:48:14, Rev (Aug. 24, 2020),
https://www.rev.com/blog/transcripts/postmaster-general-louis-dejoy-testimony-
transcript-august-24-house-oversight-hearing.
                                               52
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 53 of 64




alternative to effectuate their right to vote. This includes older voters, voters with

underlying medical conditions, and voters from racial and ethnic minority groups that

the CDC has found have a disproportionately high incidence of such co-morbidities.

       147.   Second, certain voters with disabilities cannot physically get to the polls at

all, and would thereby rely on mail-in ballots even outside the strictures of the

pandemic. These voters have no alternative to effectuate their right to vote.

VII.   Defendants Have Failed to Assert a Plausible Interest That Would
       Justify the Policy Changes.

       148.   DeJoy has repeatedly reiterated two justifications for the policy changes:

efficiency and cost. Neither supplies a justification sufficient to outweigh the burden

that Defendants’ policies impose on the right to vote in the month preceding the election

on November 3, 2020. Moreover, the policy justifications appear to have been

pretextual.

       A.     The Purported Justifications Cannot Withstand Scrutiny.

       149.   In his Senate testimony, DeJoy repeatedly described the purpose of his

measures as improving service and increasing the number of deliveries made on time.120



120See, e.g., Senate Hearing with Postmaster General Louis DeJoy August 21
Transcript, Rev (Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-
hearing-with-postmaster-general-louis-dejoy-august-21-transcript (“But the change that
I made was run to our schedule, run to our transportation schedule. . . . Once we get all
the mail on those trucks, that 97% to 98% of the mail that we move around the country
will be getting to its destination point on time.”); id. (“We’re considering dramatic
changes to improve the service to the American people.”); id. (“I worked with the
existing management team to create a new organization that would look to move
forward and give us self-help and drive improvements in our service, drive cost out of
the system, and grow revenues.”); id. (“The analysis that we did was that if we move the
mail on schedule that all late deliveries would have been improved.”); id. (“And if we
adhere to our schedules, that will improve performance.”); see also
https://www.politico.com/news/2020/08/21/louis-dejoys-opening-statement-senate-
hearing-399941 (“While the improvements are dramatic, this effort did expose a need to


                                             53
            Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 54 of 64




For example, in response to questioning by Senator Rosen, DeJoy described the

Late/Extra Trip Policy as follows: “The only change that I made ma’am was that the

trucks leave on time. Theoretically, everyone should have got their mail faster. . . . The

analysis that we did was that if we move the mail on schedule that all late deliveries

would have been improved.”121

            150.   As Senator Rosen responded, “Obviously, that isn’t the case.”122 The USPS

service scores charts pictured above highlight that delivery delays increased

dramatically in the immediate aftermath of the Late/Extra Trip Policy. See supra,

section VI.A. DeJoy’s efficiency justification is further undermined by the ensuing

reports of delays in mail service in Alabama, Colorado, Connecticut, District of

Columbia, Illinois, Maine, Maryland, Michigan, Minnesota, Missouri, Nevada, New

Mexico, New York, Ohio, Oregon, Pennsylvania, Rhode Island, South Carolina, Texas,

Utah, Vermont, Washington, Wisconsin, and Virginia. See supra, section III.C.

            151.   DeJoy himself acknowledged as much in his testimony before the Senate,

conceding that “[i]n transition there would be an issue”; that “certainly there was a

slowdown in the mail when-- our production did not meet the schedule”; that “we feel

bad about what the dip in our service, the level has been”; and that “we did not [do] as

great a job as we should” in recovering from the “imbalances” created by the

transition.123


realign some of our processing and scheduling that caused mail to miss the scheduled
transportation, and has temporarily impacted mail and package service performance.”).
121   Id. (emphasis added).
122   Id.
  Senate Hearing with Postmaster General Louis DeJoy August 21 Transcript, Rev
123

(Aug. 21, 2020), https://www.rev.com/blog/transcripts/senate-hearing-with-
postmaster-general-louis-dejoy-august-21-transcript.
                                               54
          Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 55 of 64




         152.   This rationale is equally deficient with respect to the sorting machines—

though DeJoy asserted they “are not needed,” his assertion is belied by the fact that

delays are already soaring and the need for fast-paced sorting will only increase as the

election draws nearer.

         153.   Even if DeJoy’s policies would generate “longterm improvement” in

efficiency,124 that justification cannot support continuation of the policy in the month

prior to the November election There are only 68 days remaining until Election Day.

The month prior to a presidential election that will be overwhelmingly carried out by

mail is not the time to test run a new policy or the elimination of infrastructure and

hope the kinks will iron out in time.

         154.   The remaining justification DeJoy offers is cost.125 This justification fails

to support the continued enforcement of the Late/Extra Trip Policy because it is

overbroad. USPS’s desire to implement cost-cutting measures from October 15 through

November 15 is not justified by its need to effectuate a certain annualized savings. USPS

could still cut costs by implementing these policies after the election, when they would

not endanger the right to vote.



124   Id. (statement of Sen. Johnson).
125See, e.g., id. (“And together, we reorganized the organization to move forward on
process improvements, improving service and garnering new business, new revenue and
costs.”); id. (“Late deliveries, late dispatch, extra trips, and all the time and costs
associated around this that approximated $4 billion. We were facing, this was before we
had the note, I had $13 billion in cash and $12.5 billion of payments to make in the next
nine months. And no help insight. We had no help in sight. So I needed to look at a
positive impact on cost savings that improved the business.”); see also
https://www.politico.com/news/2020/08/21/louis-dejoys-opening-statement-senate-
hearing-399941 (“Some may ask, why does the Postal Service need to transform? To
that question, I say that while I am optimistic about the future of the Postal Service, I
am also a realist, and am keenly aware of the magnitude of the financial challenges we
face.”).
                                               55
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 56 of 64




       155.    Because the burden on the Plaintiffs’ right to vote is at its zenith in the

month before the election—when most people are submitting their ballots and the risk

of delay becomes more likely to result in the ballot not being counted—USPS’s limited

fiscal savings in one month’s time cannot justify the infringement on Plaintiffs’ right to

vote. See, e.g., Shapiro v. Thompson, 394 U.S. 618, 633 (1969) (although the

government “has a valid interest in preserving the fiscal integrity of its programs,” it

“may not accomplish such a purpose by” violating its citizens’ fundamental rights);

Frontiero v. Richardson, 411 U.S. 677, 690 (1973) (“[A]lthough efficacious

administration of governmental programs is not without some importance, ‘the

Constitution recognizes higher values than speed and efficiency.’”).

       B.      The Purported Justifications Are Pretextual.

       156.    DeJoy’s justifications are pretextual. As noted above, the President’s own

statement makes clear that the real purpose of the Challenged Policies is to frustrate

mail balloting. While President Trump’s statements were made in the context of a

dispute regarding funding USPS, he expressly linked that lack of funds to USPS’s

inability to handle the volume of mail ballots that are anticipated in the November

election.126

       157.    Although the USPS has sought to justify the Challenged Policies by

contending that it has insufficient funds, the President has stated both (a) that he

opposes any increase in funding, and (b) that the consequence of the funding deficit




126Ellie Kaufman et al., Trump says he opposes funding USPS because of mail-in
voting, CNN (Aug. 13, 2020), https://www.cnn.com/2020/08/13/politics/trump-usps-
funding-comments-2020-election/index.html (emphasis added) (“But if they don’t get
those two items that means you can’t have universal mail-in voting because you [sic]
they’re not equipped to have it.”).
                                              56
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 57 of 64




will be the frustration of mail balloting. When one adds the voluminous evidence of

President Trump’s opposition to mail balloting, it is reasonable to infer that the reason

he has opposed an increase in funding for USPS is to effectuate his goal of blocking mail

balloting.

       158.   DeJoy’s own statements also support a finding of pretext. After vigorously

defending his policy changes on fiscal grounds, DeJoy curiously diverted from the cost

rationale in one specific context: the very funding from Congress that the President

opposes. Senator Scott asked DeJoy: “do you feel like you need a massive federal

bailout [to] be able to deliver the mail on Election Day?” DeJoy said: “No. I do not need

a massive--I don't need anything to deliver mail on-- election night.”127 Turning down

an alternative source of funding that would impose no burden on the right to vote

indicates that the policies are designed to impose a burden on voting rights and not to

stabilize USPS’s finances.

                                CAUSES OF ACTION

                                       COUNT I

(Ultra Vires Agency Action — Violating the Clear Command of Section 3661
                    of the Postal Reorganization Act)

       159.   Plaintiffs re-allege and incorporate by reference each allegation contained

in the preceding paragraphs as though fully set forth herein.

       160.   USPS has a clear, indisputable, and non-discretionary duty to request an

advisory opinion from the Postal Regulatory Commission before making “any change in



127Senate Homeland Security and Governmental Affairs Committee Hearing on USPS
Operations During COVID-19 and the Elections, CQ Congressional Transcripts, (Aug.
21, 2020),
https://plus.cq.com/alertmatch/454024321?0&deliveryId=64865645&uid=congression
altranscripts-5990233&utm_medium=alertemail&utm_source=alert&openinplus=true.
                                           57
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 58 of 64




the nature of postal services which will generally affect service on a nationwide or

substantially nationwide basis.” 39 U.S.C. § 3661(b) (“When the Postal Service

determines that there should be a change in the nature of postal services which will

generally affect service on a nationwide or substantially nationwide basis, it shall submit

a proposal, within a reasonable time prior to the effective date of such proposal, to the

Postal Regulatory Commission requesting an advisory opinion on the change.”).

       161.   USPS’s discharge of its duty to request an advisory opinion, initiates a

notice and comment period. After USPS’s request, the Commission must offer “an

opportunity for hearing on the record,” under the process established by the

Administrative Procedure Act, for the benefit of and to receive comments on the

proposal from “the Postal Service, users of the mail, and an officer of the Commission

who shall be required to represent the interests of the general public.” 39 U.S.C.

§ 3661(c).

       162.   Plaintiffs are “users of the mail” under 39 U.S.C. § 3661(c).

       163.   Defendants’ Late/Extra Trip Policy has affected and will affect postal

services on a nationwide or substantially nationwide basis.

       164.   Defendants did not request of the Postal Regulatory Commission an

advisory opinion “prior to” implementing the Late/Extra Trip Policy described herein

that has affected or will affect postal services on a nationwide or substantially

nationwide basis, violating the clear and indisputable command of § 3661.

       165.   Defendants acted ultra vires when they issued the Late/Extra Trip Policy

described herein without abiding the clear and indisputable command of § 3661.

       166.   As users of the mail, Plaintiffs have a clear and indisputable right to

Defendants’ compliance with the requirements of § 3661.

                                             58
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 59 of 64




       167.   Because of Defendants’ actions in violation of § 3661, Plaintiffs have been

denied the opportunity to comment during a hearing under procedures required by

§ 3661(c) on the Late/Extra Trip Policy and other changes affecting postal services on a

nationwide or substantially nationwide basis, as described herein, before their

implementation.

       168.   Nonstatutory judicial review is available in this Court.128

       169.   The Postal Regulatory Commission may receive complaints about

Defendants’ failure to comply with § 3661. However, § 3661 sets out no requirement

that a user of the mail pursue relief before the Commission prior to filing suit.

Moreover, this Court’s review would forestall irreparable injury to Plaintiffs because the

election in which they plan to vote by mail will occur in 68 days, but the Commission is

under no obligation to resolve complaints until they have been pending for at least 90

days. See 29 U.S.C. § 3662(a)(1). This Court’s review is also warranted and required

because it can offer remedies not available before the Commission and for reasons of

judicial economy.

       170.   Plaintiffs will suffer irreparable injury if the changes described herein take

effect without Defendants’ compliance with § 3661.

       171.   The public interest favors declaring unlawful the changes to postal services

that Defendants have implemented without observing the requirement of § 3661.




128There is no possibility for judicial review by this Court or another Court under the
Administrative Procedure Act or any other specific or general statutory review
provision. See Mittleman v. Postal Reg. Comm’n, 757 F.3d 300, 305 (D.C. Cir. 2014)
(“[W]e have observed that the Postal Service is exempt from review under the
Administrative Procedure Act.” (quotation marks omitted)).
                                            59
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 60 of 64




       172.   For these reasons, Plaintiffs are entitled to (1) a declaration that

Defendants acted unlawfully by adopting changes in violation of § 3661; (2) an order

directing Defendants to “submit a proposal . . . to the Postal Regulatory Commission

requesting an advisory opinion on the” changes described herein; and (3) an injunction

barring Defendants and their agents from implementing the Late/Extra Trip Policy

without first receiving an advisory opinion from the Postal Regulatory Commission.

                                        COUNT II

 (Undue Burden on the Right to Vote in Violation of the U.S. Constitution)

       173.   Plaintiffs re-allege and incorporate by reference each allegation contained

in the preceding paragraphs as though fully set forth herein.

       174.   The United States Constitution guarantees that “all qualified voters have a

constitutionally protected right to vote . . . and to have their votes counted.” Reynolds v.

Sims, 377 U.S. 533, 554 (1964).

       175.   This fundamental right to vote is rooted in “the right of individuals to

associate for the advancement of political beliefs, and the right of qualified voters,

regardless of their political persuasion, to cast their votes effectively.” Williams v.

Rhodes, 393 U.S. 23, 30 (1968). These protections are typically articulated as First and

Fourteenth Amendment rights in suits against state actors. Anderson v. Celebrezze, 460

U.S. 780, 787 (1983); Burdick v. Takushi, 504 U.S. 428, 434 (1992). Here, the First and

Fifth Amendments provide the same guarantees and forbid the federal government from

imposing undue burdens on the right to vote.

       176.   Under the Anderson-Burdick line of cases, the government cannot

unreasonably burden the right to vote—if the character and magnitude of the injury



                                             60
        Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 61 of 64




inflicted upon voting rights outweighs the state interests justifying the challenged

restriction, then the restriction is unconstitutional.

       177.      Defendants’ actions, as described herein, including the Challenged Policies

and other changes to USPS capacity since DeJoy was appointed Postmaster General, will

and have unreasonably and severely burdened Plaintiffs’ right to vote by causing delays

that effectively disenfranchise voters.

       178.      In evaluating burdens on the right to vote, a “majority of the Crawford

Court determined that ‘[i]t matters . . . whether the effects of a facially neutral and

nondiscriminatory law are unevenly distributed across identifiable groups.’” League of

Women Voters of Fla., Inc., v. Detzner, 314 F. Supp. 3d 1205, 1216 (N.D. Fla. 2018).129

       179.      The burden imposed by the Challenged Policies is especially severe for

individuals who have no reasonable alternative method to exercise their right to vote,

including (i) voters with disabilities who cannot physically get to their polling place; and

(ii) voters who face increased risk of serious illness or death from voting during the

COVID-19 pandemic, such as voters with underlying medical conditions, older voters,

and voters from racial and ethnic minority groups.

       180.      Defendants’ actions are not justified by any legitimate governmental

interest. As a result of the actions described herein, Defendants have violated and

continue to violate the U.S. Constitution’s protections against undue burdens on the

right to vote.




129See also Weinberger v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975) (explaining that
Supreme Court’s “approach to Fifth Amendment equal protection claims has always
been precisely the same as to equal protection claims under the Fourteenth
Amendment”).
                                              61
       Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 62 of 64




                               PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs request that this Court enter a judgment against

Defendants and award Plaintiffs the following relief:

      A. A declaration that USPS has violated the requirements of 39 U.S.C. § 3661 by

          making a change or changes “in the nature of postal services which will

          generally affect service on a nationwide or substantially nationwide basis,” as

          described herein, without first requesting an advisory opinion of the Postal

          Regulatory Commission, thereby denying “users of the mail” the opportunity

          to participate in a “hearing on the record” before the Postal Regulatory

          Commission about the proposed changes before implementation;

      B. An order compelling USPS to discharge its duty to request an advisory

          opinion of the Postal Regulatory Commission on any and all proposed

          “changes in the nature of postal services which will generally affect service on

          a nationwide or substantially nationwide basis,” as described herein, before

          implementing any such proposed changes;

      C. Preliminary and permanent injunctions barring Defendants and their agents,

          officers, employees, and successors, and all persons acting in concert with

          each or any of them or under their direction from implementing any and all

          “changes in the nature of postal services which will generally affect service on

          a nationwide or substantially nationwide basis” that are planned, were

          adopted, and/or have been implemented without the Postal Service

          discharging its duty to request an advisory opinion of the Postal Regulatory

          Commission regarding any such proposed changes;



                                            62
Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 63 of 64




D. Vacatur of any agency action, order, notice, decision, or policy statement

   issued by Defendants or their agents, officers, employees, and successors, or

   any persons acting in concert with each or any of them or acting under their

   direction that implement or purport to implement any and all “changes in the

   nature of postal services which will generally affect service on a nationwide or

   substantially nationwide basis,” as described herein, that are planned, were

   adopted, and/or have been implemented without USPS discharging its duty to

   request an advisory opinion of the Postal Regulatory Commission regarding

   such proposed changes;

E. A declaration that Defendants’ actions, as described herein, violated the First

   Amendment to the United States Constitution.

F. A declaration that Defendants’ actions, as described herein, violated the Fifth

   Amendment to the United States Constitution.

G. Preliminary and permanent injunctions barring Defendants and their agents,

   officers, employees, and successors, and all persons acting in concert with

   each or any of them or under their direction from enforcing any policies that

   unreasonably burden the fundamental right to vote, including the Challenged

   Policies;

H. Appointment of an independent monitor to oversee Defendants’ compliance

   with the terms of the Court’s order;

I. Award Plaintiffs reasonable costs, including reasonable attorneys’ fees; and

J. Any and all additional relief that this Court deems just and proper.




                                    63
      Case 1:20-cv-02405-EGS Document 15 Filed 09/08/20 Page 64 of 64




                                  Respectfully submitted,

                                   /s Shankar Duraiswamy_____________

                                  Shankar Duraiswamy (D.C. Bar No. 501702)
                                  Megan C. Keenan (D.C. Bar No. 1672508)
                                  Sarah Suwanda (D.C. Bar No. 1685531)
                                  Virginia Williamson (D.C. Bar No. 187220)
                                  James M. Smith (D.C. Bar No. 987082)
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street, NW
                                  Washington, DC 20001-4956
                                  (202) 662-6000
                                  sduraiswamy@cov.com
                                  mkeenan@cov.com
                                  ssuwanda@cov.com
                                  vwilliamson@cov.com
                                  jmsmith@cov.com

                                  Robert D. Fram
                                  Diane Ramirez
                                  COVINGTON & BURLING LLP
                                  Salesforce Tower
                                  415 Mission Street, Suite 5400
                                  San Francisco, CA 94105-2533
                                  (415) 591-6000
                                  rfram@cov.com
                                  dramirez@cov.com

                                  John Fraser
                                  COVINGTON & BURLING LLP
                                  The New York Times Building
                                  620 Eighth Avenue
                                  New York, NY 10018-1405
                                  (212) 841-1000
                                  jfraser@cov.com

Date: September 8, 2020




                                    64
